UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number 0-1026 WHITNEY HOLDING CORPORATION (Exact name of registrant as specified in its charter) Louisiana 72-6017893 (State of incorporation) (I.R.S Employer Identification No.) 228 St. Charles Avenue (504) 586-7272 New Orleans, Louisiana 70130 (Registrant’s telephone number) (Address of principal executive offices) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of Each Class Name of Exchange on Which Registered Common Stock, no par value Nasdaq Global Select Market SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes XNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesNo X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer _ Non-accelerated filer _ Smaller reporting company _ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X As of December 31, 2010, the aggregate market value of the registrant’s common stock (all shares are voting shares) held by nonaffiliates was approximately $863 million (based on the closing price of the stock on June 30, 2010). At February 25, 2011, 96,645,253 shares of the registrant’s no par value common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain specifically identified parts of the registrant’s Proxy Statement for the 2011 Annual Meeting of Shareholders to be filed with the Securities and Exchange Commission are incorporated by reference into Part III of this Form 10-K. WHITNEY HOLDING CORPORATION TABLE OF CONTENTS Page PART I Item 1: Business 3 Item 1A: Risk Factors 19 Item 1B: Unresolved Staff Comments 32 Item 2: Properties 32 Item 3: Legal Proceedings 32 Item 4: Reserved 32 PART II Item 5: Market for the Registrant’s Common Equity, Related Stockholder Matters and 33 Issuer Purchases of Equity Securities Item 6: Selected Financial Data12 35 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 7A: Quantitative and Qualitative Disclosures about Market Risk 67 Item 8: Financial Statements and Supplementary Data 68 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 118 Item 9A: Controls and Procedures 118 Item 9B: Other Information 118 PART III Item 10: Directors, Executive Officers and Corporate Governance Item 11: Executive Compensation 119 Item 12: Security Ownership of Certain Beneficial Owners and Management 119 and Related Stockholder Matters Item 13: Certain Relationships and Related Transactions, and Director Independence 121 Item 14: Principal Accounting Fees and Services 121 PART IV Item 15: Exhibits and Financial Statement Schedules Signatures FORWARD-LOOKING STATEMENTS This annual report on Form 10-K, and other periodic reports filed by Whitney Holding Corporation (Whitney or the Company) with the SEC, may include “forward-looking statements” within the meaning of the “safe harbor” provided by section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934.These statements are intended to be covered by the safe harbor.Forward-looking statements provide projections of results of operations or of financial condition or state other forward-looking information, such as expectations about future conditions and descriptions of plans and strategies for the future.Forward-looking statements often contain words such as “anticipate,” “believe,” “could,” “continue,” “estimate,” “expect,” “forecast,” “goal,” “intend,” “plan,” “predict,” “project” or other words of similar meaning. Whitney’s ability to accurately project results or predict the effects of plans or strategies is inherently limited.Although Whitney believes that the expectations reflected in its forward-looking statements are based on reasonable assumptions, actual results and performance could differ materially from those set forth in the forward-looking statements. Factors that could cause actual results to differ from those expressed in the Company’s forward-looking statements include, but are not limited to: · the continued deterioration of general economic and business conditions in the United States and in the regions and the communities Whitney serves; · fluctuations in the market price of Hancock Holding Company (Hancock) common stock and the related effect on the market value of the merger consideration that Whitney common shareholders will receive upon completion of the proposed merger with Hancock; · the possibility that the proposed merger with Hancock does not close when expected or at all because required regulatory, shareholder or other approvals and conditions to closing are not received or satisfied on a timely basis or at all; · diversion of Whitney’s management time on merger related issues; · further declines in the values of residential and commercial real estate, which may increase Whitney’s credit losses; · Whitney’s ability to effectively manage interest rate risk and other market risk, credit risk, operational risk, legal risk, liquidity risk, and regulatory and compliance risk; · changes in interest rates that affect the pricing of Whitney’s financial products, the demand for its financial services and the valuation of its financial assets and liabilities; · Whitney’s ability to manage fluctuations in the value of its assets and liabilities and off-balance sheet exposure so as to maintain sufficient capital and liquidity to support its business; · Whitney’s ability to manage disruptions in the credit and lending markets, including the impact on its business and on the businesses of its customers as well as other financial institutions with which Whitney has commercial relationships; · Whitney’s ability to comply with any requirements imposed on the Company and Whitney National Bank (the Bank) by their respective regulators, and the potential negative consequences that may result; · the occurrence of natural disasters or acts of war or terrorism that directly or indirectly affect the financial health of Whitney’s customer base; · changes in laws and regulations, including increases in regulatory capital requirements, that significantly affect the activities of the banking industry and its competitive position relative to other financial service providers; · technological changes affecting the nature or delivery of financial products or services and the cost of providing them; · Whitney’s ability to develop competitive new products and services in a timely manner and the acceptance of such products and services by the Bank’s customers; · Whitney’s ability to effectively expand into new markets; · the cost and other effects of material contingencies, including litigation contingencies; - 1 - · the failure to attract or retain key personnel; · the failure to capitalize on growth opportunities and to realize cost savings in connection with business acquisitions; · the effectiveness of Whitney’s responses to unexpected changes; and · those other factors identified and discussed in this annual report on Form 10-K and in Whitney’s other public filings with the SEC. You are cautioned not to place undue reliance on these forward-looking statements.Whitney does not intend, and undertakes no obligation, to update or revise any forward-looking statements, whether as a result of differences in actual results, changes in assumptions or changes in other factors affecting such statements, except as required by law. See also Item 1A, “Risk Factors,” of Part I of this annual report on Form 10-K. - 2 - Item 1:BUSINESS ORGANIZATION AND RECENT DEVELOPMENTS Background Whitney Holding Corporation (the Company or Whitney) is a Louisiana corporation registered under the Bank Holding Company Act of 1956, as amended (BHCA).The Company began operations in 1962 as the parent of Whitney National Bank (the Bank).The Bank is a national banking association headquartered in New Orleans, Louisiana, that has engaged in the general banking business in the greater New Orleans area continuously since 1883.The Company has at times operated as a multi-bank holding company when it established or acquired new entities in connection with business acquisitions.To achieve the synergies and efficiencies of operating as a single-bank holding company, the Company has merged all banking operations into the Bank. Proposed Merger with Hancock Holding Company On December 22, 2010, Whitney and Hancock Holding Company (Hancock) announced a strategic business combination in which Whitney will merge with and into Hancock.The combined company, which will retain the Hancock name but utilize the Whitney name throughout Louisiana and Texas, will have approximately $20 billion in assets and will operate 305 branches across the Gulf South and one foreign branch office on Grand Cayman in the British West Indies.If the merger is completed, holders of Whitney common stock will receive .418 of a share of Hancock common stock in exchange for each share of Whitney common stock held immediately prior to the merger, subject to the payment of cash in lieu of fractional shares.Whitney will hold a special meeting of shareholders at which holders of Whitney common stock will be asked to vote to adopt and approve the merger agreement and certain other matters.Adoption and approval of the merger agreement requires the affirmative vote of at least two-thirds of the voting power present at the meeting, assuming a quorum is present.Consummation of the merger is contingent upon regulatory and both Whitney and Hancock shareholder approval and other closing conditions. NATURE OF BUSINESS AND MARKETS The Company, through the Bank, engages in community banking activities and serves a market area that covers the five-state Gulf Coast region stretching from Houston, Texas, across southern Louisiana and the coastal region of Mississippi, to central and south Alabama, the western panhandle of Florida, and to the metropolitan area of Tampa Bay, Florida.The Bank also maintains a foreign branch on Grand Cayman in the British West Indies. The Bank provides a broad range of community banking services to commercial, small business and retail customers, offering a variety of transaction and savings deposit products, treasury management services, investment brokerage services, secured and unsecured loan products, including revolving credit facilities, and letters of credit and similar financial guarantees.The Bank also provides trust and investment management services to retirement plans, corporations and individuals.Through its subsidiaries, the Bank also offers personal and business lines of insurance and annuity products to its customers. The Company also owns Whitney Community Development Corporation (WCDC).WCDC was formed to provide financial support to corporations or projects that promote community welfare in areas with mainly low or moderate incomes.WCDC’s primary activity has been to provide financing for the development of affordable housing. THE BANK All material funds of the Company are invested in the Bank.The Bank has a large number of customer relationships that have been developed over a period of many years.In 2008, the Bank celebrated its 125th anniversary of continuous operations in the greater New Orleans area.The loss of any single customer or a few - 3 - customers would not have a material adverse effect on the Bank or the Company.The Bank has customers in a number of foreign countries; however, the revenue derived from these foreign customers is not a material portion of its overall revenues. COMPETITION There is significant competition within the financial services industry in general as well as with respect to the particular financial services provided by the Company and the Bank.Within its market, the Bank competes directly with major banking institutions of comparable or larger size and resources and with various other smaller banking organizations.The Bank also has numerous local and national nonbank competitors, including savings and loan associations, credit unions, mortgage companies, personal and commercial finance companies, investment brokerage and financial advisory firms, and mutual fund companies.Entities that deliver financial services and access to financial products and transactions exclusively through the Internet are another source of competition.Technological advances have allowed the Bank and other financial institutions to provide electronic and Internet-based services that enhance the value of traditional financial products.We believe that the proposed merger with Hancock will enhance the competitive position of the combined entity. The participants in the financial services industry are subject to varying degrees of regulation and governmental supervision.The following section summarizes certain important aspects of the supervision and regulation of banks and bank holding companies.Some of Whitney’s competitors that are neither banks nor bank holding companies may be subject to less regulation than the Company and the Bank, and this may give them a competitive advantage.The system of laws and regulations affecting the financial services industry has been changing recently with the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act) and will likely continue to change as the government takes steps it believes will help prevent future crises in the financial system and strengthen the banking system’s capacity to weather any financial system disruptions that do occur.The recent changes, as well as future changes, in the laws and regulations governing the financial industry could and likely will influence the competitive positions of the participants in this industry.We cannot predict whether the changes will be favorable or unfavorable to the Company and the Bank. SUPERVISION AND REGULATION The Company and the Bank are subject to comprehensive supervision and regulation that affect virtually all aspects of their operations.This supervision and regulation is designed primarily to protect depositors and the Deposit Insurance Fund (DIF) of the Federal Deposit Insurance Corporation (FDIC), and generally is not intended for the protection of the Company’s shareholders.The following summarizes certain of the more important statutory and regulatory provisions.Substantial changes to the regulatory framework applicable to Whitney and its subsidiaries were recently passed by the U.S.Congress, and the majority of the recent legislative changes will be implemented over time by various regulatory agencies.For a discussion of such changes, please see “Recent Regulatory Developments” below.The full effect of the changes in the applicable laws and regulations, as implemented by the regulatory agencies, cannot be fully predicted, but they may have a material effect on the business and financial results of Whitney and its subsidiaries and the combined entity in the event the merger with Hancock is consummated. Recent Regulatory Developments The Dodd-Frank Act On July21, 2010, President Obama signed into law the Dodd-Frank Act. The Dodd-Frank Act will have a broad impact on the financial services industry, imposing significant regulatory and compliance changes, increased capital, leverage and liquidity requirements, and numerous other provisions designed to improve supervision and oversight of, and strengthen safety and soundness within, the financial services sector. Additionally, the Dodd-Frank Act establishes a new framework of authority to conduct systemic risk oversight within the financial system that will be distributed among new and existing federal regulatory agencies, including the Financial Stability Oversight Council (Oversight Council), the Federal Reserve Board (Federal Reserve), the Office of the Comptroller of the Currency (OCC) and the FDIC. - 4 - Many of the requirements called for in the Dodd-Frank Act will be implemented over time and most will be subject to implementing regulations over the course of several years. Given the uncertainty associated with the manner in which the provisions of the Dodd-Frank Act will be implemented by the various regulatory agencies and through regulations, the full extent of the impact such requirements will have on our operations is unclear. The changes resulting from the Dodd-Frank Act may impact the profitability of our business activities, require changes to certain of our business practices, impose upon us more stringent capital, liquidity and leverage requirements or otherwise adversely affect our business. These changes may also require us to invest significant management attention and resources to evaluate and make any changes necessary to comply with new statutory and regulatory requirements. Failure to comply with the new requirements may negatively impact our results of operations and financial condition. While we cannot predict what effect any presently contemplated or future changes in the laws or regulations or their interpretations would have on us, these changes could be materially adverse to our investors. The following items provide a brief description of the relevant provisions of the Dodd-Frank Act and their potential impact on our operations and activities, both currently and prospectively. Creation of New Governmental Agencies.The Dodd-Frank Act creates various new governmental agencies such as the Oversight Council and the Bureau of Consumer Financial Protection (CFPB), an independent agency housed within the Federal Reserve. The CFPB will have a broad mandate to issue regulations, examine compliance and take enforcement action under the federal financial consumer laws. In addition, the Dodd-Frank Act permits states to adopt consumer protection laws and regulations that are stricter than those regulations promulgated by the CFPB, and state attorneys general are permitted to enforce consumer protection rules adopted by the CFPB against certain institutions. Limitation on Federal Preemption.The Dodd-Frank Act significantly reduces the ability of national banks to rely upon federal preemption of state consumer financial laws. Although the OCC will have the ability to make preemption determinations where certain conditions are met, the broad rollback of federal preemption has the potential to create a patchwork of federal and state compliance obligations. This could, in turn, result in significant new regulatory requirements applicable to us, with attendant potential significant changes in our operations and increases in our compliance costs. It could also result in uncertainty concerning compliance, with attendant regulatory and litigation risks. Corporate Governance.The Dodd-Frank Act addresses investor protection, corporate governance and executive compensation matters that will affect most U.S.publicly traded companies. The Dodd-Frank Act (1)grants shareholders of U.S.publicly traded companies an advisory vote on executive compensation; (2)enhances independence requirements for compensation committee members; and (3)requires companies listed on national securities exchanges to adopt incentive-based compensation clawback policies for executive officers. Deposit Insurance.The Dodd-Frank Act makes permanent the $250,000 deposit insurance limit for insured deposits. Amendments to the Federal Deposit Insurance Act (FDIA) also revise the assessment base against which an insured depository institution’s deposit insurance premiums paid to the DIF will be calculated. Under the amendments, the assessment base will no longer be the institution’s deposit base, but rather its average consolidated total assets less its average tangible equity. This may shift the burden of deposit insurance premiums toward those depository institutions that rely on funding sources other than U.S.deposits. Additionally, the Dodd-Frank Act makes changes to the minimum designated reserve ratio of the DIF, increasing the minimum from 1.15% to 1.35% of the estimated amount of total insured deposits, and eliminating the requirement that the FDIC pay dividends to depository institutions when the reserve ratio exceeds certain thresholds. Several of these provisions could increase our FDIC deposit insurance premiums. The Dodd-Frank Act also provides that, effective one year after the date of enactment, depository institutions may pay interest on demand deposits. Capital Standards.Regulatory capital standards are expected to change as a result of the Dodd-Frank Act, and in particular as a result of the Collins Amendment.The Collins Amendment requires that the appropriate federal - 5 - banking agencies establish minimum leverage and risk-based capital requirements on a consolidated basis for insured depository institutions and their holding companies.As a result, we and the Bank will be subject to the same capital requirements, and must include the same components in regulatory capital. One impact of the Collins Amendment is to prohibit bank and bank holding companies from including in their Tier1 regulatory capital certain hybrid debt and equity securities issued on or after May19, 2010. Shareholder Say-On-Pay Votes.The Dodd-Frank Act requires public companies to take shareholders' votes on proposals addressing compensation (known as say-on-pay), the frequency of a say-on-pay vote, and the golden parachutes available to executives in connection with change-in-control transactions. Public companies must give shareholders the opportunity to vote on the compensation at least every three years and the opportunity to vote on frequency at least every six years, indicating whether the say-on-pay vote should be held annually, biennially, or triennially.The say-on-pay, say-on frequencyand the say-on-parachute votes are explicitly nonbinding and cannot override a decision of our board of directors. Mortgage Loan Origination and Risk Retention.The Dodd-Frank Act contains additional regulatory requirements that may affect our mortgage origination and servicing operations, result in increased compliance costs and may impact revenue. For example, in addition to numerous new disclosure requirements, the Dodd-Frank Act imposes new standards for mortgage loan originations on all lenders, including banks, in an effort to strongly encourage lenders to verify a borrower’s ability to repay. Most significantly, the new standards limit the total points and fees that we and/or a broker may charge on conforming and jumbo loans to 3% of the total loan amount. Also, the Dodd-Frank Act, in conjunction with the Federal Reserve’s final rule on loan originator compensation issued August16, 2010 and effective April1, 2011, prohibits certain compensation payments to loan originators and the practice of steering consumers to loans not in their interest when it will result in greater compensation for a loan originator. These standards will result in a myriad of new controls over processing systems and pricing and compensation policies and practices in order to ensure compliance and to decrease repurchase requests and foreclosure defenses. In addition, the Dodd-Frank Act generally requires lenders or securitizers to retain an economic interest in the credit risk relating to loans the lender sells and other asset-backed securities that the securitizer issues if the loans have not complied with the ability to repay standards. The risk retention requirement generally will be 5%, but could be increased or decreased by regulation. Imposition of Restrictions on Certain Activities.The Dodd-Frank Act requires new regulations for the over-the-counter derivatives market, including requirements for clearing, exchange trading, capital, margin and reporting. Additionally, the Dodd-Frank Act requires that certain swaps and derivatives activities be “pushed out” of insured depository institutions and conducted in separately capitalized non-bank affiliates and generally prohibits banking entities from engaging in “proprietary trading” or investing in or sponsoring private equity and hedge funds, subject to limited exemptions. Basel III As a result of the Dodd-Frank Act’s Collins Amendment, Whitney and the Bank will formally be subject to the same regulatory capital requirements. The current risk-based capital guidelines that apply to Whitney are based upon the 1988 capital accord of the international Basel Committee on Banking Supervision, a committee of central banks and bank supervisors, as implemented by the U.S.federal banking agencies on an interagency basis.In 2008, the banking agencies collaboratively began to phase-in capital standards based on a second capital accord (Basel II) for large or “core” international banks (generally defined for U.S.purposes as having total assets of $250billion or more or consolidated foreign exposures of $10billion or more). BaselII emphasizes internal assessment of credit, market and operational risk, as well as supervisory assessment and market discipline in determining minimum capital requirements. On September12, 2010, the Group of Governors and Heads of Supervision, the oversight body of the Basel Committee on Banking Supervision, announced agreement to a strengthened set of capital requirements for internationally active banking organizations in the United States and around the world (Basel III).The agreement is supported by the U.S.federal banking agencies and the final text of the BaselIII rules was released by the Basel Committee on Banking Supervision on December16, 2010. While the timing and scope of any implementation of - 6 - BaselIII by the U.S. remains uncertain, the following items provide a brief description of the relevant provisions of BaselIII and their potential impact on our capital levels if applied to Whitney. New Minimum Capital Requirements.Subject to implementation by the U.S.federal banking agencies, BaselIII would be expected to have the following effects on the minimum capital levels of banking institutions to which it applies when fully phased in on January1, 2019: · Minimum Common Equity.The minimum requirement for common equity, the highest form of loss absorbing capital, will be raised from the current 2.0% level, before the application of regulatory adjustments, to 4.5% after the application of stricter adjustments. This requirement will be phased in by January1, 2015. As noted below, total common equity required will rise to 7.0% by January1, 2019 (4.5% attributable to the minimum required common equity plus 2.5% attributable to the “capital conservation buffer” as discussed below). · Minimum Tier1 Capital.The minimum Tier1 capital requirement, which includes common equity and other qualifying financial instruments based on stricter criteria, will increase from 4.0% to 6.0% also by January1, 2015. Total Tier1 capital will rise to 8.5% by January1, 2019 (6.0% attributable to the minimum required Tier1 capital ratio plus 2.5% attributable to the capital conservation buffer). · Minimum Total Capital.The minimum Total Capital (Tier1 and Tier2 capital) requirement will increase to 8.0% (10.5% by January1, 2019, including the capital conservation buffer). Capital Conservation Buffer.An initial capital conservation buffer of 0.625% above the regulatory minimum common equity requirement will begin in January 2016 and will gradually be increased to 2.5% by January1, 2019. The buffer will be added to common equity, after the application of deductions. The purpose of the conservation buffer is to ensure that banks maintain a buffer of capital that can be used to absorb losses during periods of financial and economic stress. It is expected that, while banks would be allowed to draw on the buffer during such periods of stress, the closer their regulatory capital ratios approach the minimum requirement, the greater the constraints that would be applied to earnings distributions. Countercyclical Buffer.BaselIII expects regulators to require, as appropriate to national circumstances, a “countercyclical buffer” within a range of 0% to 2.5% of common equity or other fully loss absorbing capital. The purpose of the countercyclical buffer is to achieve the broader goal of protecting the banking sector from periods of excess aggregate credit growth. For any given country, it is expected that this buffer would only be applied when there is excess credit growth that is resulting in a perceived system-wide build up of risk. The countercyclical buffer, when in effect, would be introduced as an extension of the conservation buffer range. Regulatory Deductions from Common Equity.The regulatory adjustments (i.e., deductions and prudential filters), including minority interests in financial institutions and deferred tax assets from timing differences, would be deducted in increasing percentages beginning January1, 2014, and would be fully deducted from common equity by January1, 2018. Certain instruments that no longer qualify as Tier1 capital, such as trust preferred securities, also would be subject to phase-out over a 10-year period beginning January1, 2013. Non-Risk Based Leverage Ratios.These capital requirements are supplemented by a non-risk-based leverage ratio that will serve as a backstop to the risk-based measures described above. In July 2010, the Governors and Heads of Supervision agreed to test a minimum Tier1 leverage ratio of 3.0% during the parallel run period. Based on the results of the parallel run period, any final adjustments would be carried out in the first half of 2017 with a view to adopting the 3.0% leverage ratio on January1, 2018, based on appropriate review and calibration. Adoption.BaselIII was endorsed at the meeting of the G-20 nations in November 2010 and the final text of the BaselIII rules was subsequently agreed to by the Basel Committee on Banking Supervision on December16, 2010. The agreement calls for national jurisdictions to implement the new requirements beginning January1, 2013. At that time, the U.S.federal banking agencies, including the OCC, will be expected to have implemented - 7 - appropriate changes to incorporate the BaselIII concepts into U.S.capital adequacy standards. While the BaselIII changes as implemented in the United States will likely result in generally higher regulatory capital standards, it is difficult at this time to predict how any new standards will ultimately be applied to us. U.S. Treasury Capital Purchase Program Pursuant to the U.S. Department of the Treasury’s (the Treasury) Capital Purchase Program (the CPP), on December 19, 2008, Whitney issued and sold 300,000 shares of Whitney’s Fixed Rate Cumulative Perpetual Preferred Stock Series A (Series A Preferred Stock) and a warrant to purchase up to 2,631,579shares of our common stock to the U.S. Treasury as part of the CPP (the Warrant).This senior preferred stock bears quarterly dividends at an annual rate of five percent for the first five years and nine percent thereafter.The Company may redeem the preferred stock from the Treasury at any time without penalty, subject to the Treasury’s consultation with the Company’s primary regulatory agency.So long as the senior preferred stock is outstanding, certain restrictions are placed on Whitney’s ability to pay other dividends or repurchase stock.In addition, CPP participants are subject to certain executive compensation limitations.Further, under the Emergency Economic Stabilization Act of 2008 (EESA), as amended by the American Recovery and Reinvestment Act of 2009 (ARRA), Congress has the ability to impose “after-the-fact” terms and conditions on participants in the CPP.As a participant in the CPP, Whitney may be subject to any such retroactive terms and conditions.The Company cannot predict whether, or in what form, additional terms or conditions may be imposed or the extent to which the Company’s business may be affected. Subject to the receipt of requisite regulatory approvals, Hancock intends to redeem or repurchase the Series A Preferred Stock and the Warrant held by the Treasury at the completion of the merger, although there can be no certainty or guarantee as to the timing or occurrence of such redemption or repurchase.In the event Hancock does not repurchase or redeem the Series A Preferred Stock at or prior to the time of the merger, then the merger agreement with Hancock provides that each outstanding share of Series A Preferred Stock will be converted into the right to receive one share of Hancock preferred stock with substantially the same rights, powers and preferences as the Series A Preferred Stock.The Warrant will be converted into a warrant to purchase Hancock common stock, subject to appropriate adjustments to reflect the exchange ratio of .418. Incentive Compensation On June25, 2010, the federal banking agencies jointly issued final guidance regarding sound incentive compensation policies (the Incentive Compensation Guidance) intended to ensure that the incentive compensation policies of banking organizations do not undermine the safety and soundness of such organizations by encouraging excessive risk-taking. The Incentive Compensation Guidance, which covers all employees that have the ability to materially affect the risk profile of an organization, either individually or as part of a group, is based upon the key principles that a banking organization’s incentive compensation arrangements should (i)provide employees incentives that appropriately balance risk and financial results in a manner that does not encourage employees to expose their organizations to imprudent risk, (ii)be compatible with effective internal controls and risk management, and (iii)be supported by strong corporate governance, including active and effective oversight by the organization’s board of directors. Any deficiencies in compensation practices that are identified may be incorporated into the organization’s supervisory ratings, which can affect its ability to make acquisitions or perform other actions. The Incentive Compensation Guidance provides that enforcement actions may be taken against a banking organization if its incentive compensation arrangements or related risk-management control or governance processes pose a risk to the organization’s safety and soundness and the organization is not taking prompt and effective measures to correct the deficiencies. In addition, the Dodd-Frank Act contains prohibitions on incentive-based compensation arrangements, or any feature of such arrangements, that encourage inappropriate risk taking by financial institutions, are deemed to be excessive, or that may lead to material losses.Also, under the Dodd-Frank Act, a covered financial institution must disclose to its appropriate federal regulator the structure of its incentive-based compensation arrangements sufficient to determine whether the structure provides excessive compensation, fees, or benefits or could lead to material financial loss to the institution. In February 2011, the federal banking agencies issued proposed interagency rules designed to implement the Dodd-Frank Act’s compensation restrictions in a manner consistent with existing compensation standards contained in the FDIA and with the principles outlined in the Incentive Compensation Guidance. - 8 - The scope and content of the U.S. banking regulators’ guidance on and rules governing executive compensation are continuing to develop and are likely to continue evolving in the near future. It cannot be determined at this time whether compliance with such guidance and rules will adversely affect the ability of Whitney and its subsidiaries to hire, retain and motivate their key employees. Supervisory Authorities Whitney is a bank holding company, registered with and regulated by the Federal Reserve.The Bank is a national bank and, as such, is subject to supervision, regulation and examination by the OCCas its chartering authority and secondarily by the FDIC as its deposit insurer.Ongoing supervision is provided through regular examinations by the OCC and Federal Reserve and other means that allow the regulators to gauge management’s ability to identify, assess and control risk in all areas of operations in a safe and sound manner and to ensure compliance with laws and regulations.As a result, the scope of routine examinations of the Company and the Bank is rather extensive.To facilitate supervision, the Company and the Bank are required to file periodic reports with the regulatory agencies, and much of this information is made available to the public by the agencies. Capital The Federal Reserve and the OCC require that the Company and the Bank meet certain minimum ratios of capital to assets in order to conduct their activities.Two measures of regulatory capital are used in calculating these ratios – Tier 1 Capital and Total Capital.Tier 1 Capital generally includes common equity, retained earnings, a limited amount of qualifying preferred stock, and qualifying minority interests in consolidated subsidiaries, reduced by goodwill and certain other intangible assets, such as core deposit intangibles, and disallowed deferred tax assets and certain other assets.Total Capital generally consists of Tier 1 Capital plus a limited amount of the allowance for loan losses, preferred stock that does not qualify as Tier 1 Capital, certain types of subordinated debt and a limited amount of other items. The Tier 1 Capital ratio and the Total Capital ratio are calculated against an asset total weighted for risk.Certain assets, such as cash and U.S. Treasury securities, have a zero risk weighting.Others, such as commercial and consumer loans, often have a 100% risk weighting.The asset total also includes amounts that represent the potential funding of off-balance sheet obligations such as loan commitments and letters of credit.These potential assets are assigned to risk categories in the same manner as funded assets.The total assets in each category are multiplied by the appropriate risk weighting to determine risk-adjusted assets for the capital calculations.The leverage ratio also provides a measure of the adequacy of Tier 1 Capital, but assets are not risk-weighted for this calculation.Assets deducted from regulatory capital, such as goodwill and other intangible assets and disallowed deferred tax assets, are also excluded from the asset base used to calculate capital ratios. The minimum regulatory capital ratios for both the Company and the Bank are generally 8% for Total Capital, 4% for Tier 1 Capital and 4% for leverage.To be eligible to be classified as “well-capitalized,” banks must generally maintain a Total Capital ratio of 10% or greater, a Tier 1 Capital ratio of 6% or greater, and a leverage ratio of 5% or more.At December 31, 2010, both Whitney and the Bank had the required capital levels to qualify as well-capitalized for regulatory purposes. The OCC, the Federal Reserve, and the FDIC have authority to compel or restrict certain actions if the Bank’s capital should fall below adequate capital standards as a result of operating losses, or if its regulators otherwise determine that it has insufficient capital.Among other matters, the corrective actions may include, but are not limited to, requiring the Bank to enter into informal or formal enforcement orders, including memoranda of understanding, written agreements, supervisory letters, commitment letters, and consent or cease and desist orders to take corrective action and refrain from unsafe and unsound practices; removing officers and directors; assessing civil monetary penalties; and taking possession of and closing and liquidating the Bank. As a result of the current difficult operating environment and the Company’s recent operating losses, the Bank’s primary regulator required the Bank to implement plans to (i) maintain regulatory capital at a level sufficient to meet specific minimum regulatory capital ratios set by the regulator; (ii) make several improvements to the Bank’s - 9 - oversight of its lending operations; and (iii) assess the adequacy of the Bank’s allowance for loan and lease losses and improve related policies and procedures.The Bank’s specified minimum regulatory capital ratios are a leverage ratio of 8%, a Tier 1 Capital ratio of 9%, and a Total Capital ratio of 12%.As of December 31, 2010, the Bank’s regulatory ratios exceeded all three of these minimum ratios with an 8.21% leverage ratio, a 10.37% Tier 1 Capital ratio, and a 13.33% Total Capital ratio.In addition to meeting these capital requirements, we believe that the Bank has made progress in meeting its commitments, including (i)the adoption of amendments to various credit policies to provide for (a)the development of a written action plan for criticized assets of $1million or greater and (b)the timely and accurate risk ratings of loans and timely placement of loans on nonaccrual; (ii)the establishment of training programs for lending officers to ensure completion of written action plans for criticized assets and accurate risk ratings of loans and the proper financial analysis of borrowers and guarantors; and (iii)completion of an assessment of and enhancement to the methodology for determining its allowance for loan losses. Although the Bank has made significant progress over the last year and improved its overall credit programs, the Bank is currently notyet in compliance withits credit related commitments to its primary regulator.During the fourth quarter of 2010, the Bank refined its plan to achieve full compliance with these commitments, by agreeing to implement further changes by specified dates that range from the end of 2010 through the first six months of 2011.If our primary regulator concludes we have not achieved compliance withthe credit related commitments, we could become subject to additional regulatory actions, including a public enforcement action, which could include a formal agreement or consent order. Whitney’s primary regulator, the Federal Reserve, has also required us to take certain actions in addition to the foregoing, which include (i) obtaining regulatory approval prior to repurchasing common stock or incurring or guaranteeing additional debt or increasing our cash dividends, (ii) providing a plan to strengthen risk management reporting and practices and (iii) providing a capital plan to maintain a sufficient capital position and updating the plan quarterly with capital projections and stress tests.Whitneybelieves it is in full compliance with several of its commitments to the Federal Reserve and is in partial compliance with ourcommitmentsto improve the Bank’s asset quality, enhance enterprise risk management and improve Whitney’s ability to serve as a source of strength to the Bank.If the Federal Reserve concludes weare not continuing to make adequateprogress in achievingfull compliance with all of our commitments, we could become subject to additional regulatory actions, including public enforcement action, which could include a formal agreement or consent order. As previously noted, the regulatory capital framework will change in important respects as a result of the Dodd-Frank Act and Basel III.It is widely anticipated that the capital requirements for most insured depository institutions will increase, although the nature and amounts of the increase have not yet been specified. FDICIA and Prompt Corrective Action The Federal Deposit Insurance Improvement Act of 1991 (FDICIA), among other things, identifies five capital categories for insured depository institutions (well-capitalized, adequately capitalized, undercapitalized, significantly undercapitalized and critically undercapitalized.) and requires the federal banking agencies, including the FDIC, to implement systems for “prompt corrective action” for insured depository institutions that do not meet minimum capital requirements within these categories.The FDICIA imposes progressively more restrictive restraints on operations, management and capital distributions, depending on the category in which an institution is classified. Failure to meet the capital guidelines also could subject a depository institution to capital raising requirements.An undercapitalized bank must develop a capital restoration plan and its parent holding company must guarantee the bank’s compliance with the plan.The liability of the parent holding company under any such guarantee is limited to the lesser of 5% of the bank’s assets at the time it became undercapitalized or the amount needed to comply with the plan.Furthermore, in the event of the bankruptcy of the parent holding company, such guarantee would take priority over the parent’s general unsecured creditors. - 10 - Within the “prompt corrective action” regulations, the federal banking agencies also have established procedures for downgrading an institution to a lower capital category based on supervisory factors other than capital.Specifically, a federal banking agency may, after notice and an opportunity for a hearing, reclassify a well-capitalized institution as adequately capitalized and may require an adequately capitalized institution or an undercapitalized institution to comply with supervisory actions as if it were in the next lower category if the institution is deemed to be operating in an unsafe or unsound condition or engaging in an unsafe or unsound practice. The FDIC may not, however, reclassify a significantly undercapitalized institution as critically undercapitalized. In addition to the “prompt corrective action” directives, failure to meet capital guidelines may subject a banking organization to a variety of other enforcement remedies, including additional substantial restrictions on its operations and activities, termination of deposit insurance by the FDIC and, under certain conditions, the appointment of a conservator or receiver. Expansion and Activity Limitations With prior regulatory approval, a bank holding company may acquire other banks or bank holding companies, and a national bank may participate in FDIC-assisted transactions or merge with other banks.Acquisitions of banks domiciled in states other than the national bank’s home state may be subject to certain restrictions, including restrictions related to the percentage of deposits that the resulting bank may hold in that state and nationally and the number of years that the bank to be acquired must have been operating.A bank holding company may also engage in or acquire an interest in a company that engages in activities that the Federal Reserve has determined by regulation or order to be so closely related to banking as to be a proper incident to banking activities.The Federal Reserve normally requires a notice or application to engage in or acquire companies engaged in such activities.Under the BHCA, a bank holding company is generally prohibited from engaging in or acquiring direct or indirect control of more than 5% of the voting shares of any company engaged in activities other than those referred to above. Under the Gramm-Leach-Bliley Act (GLB Act), adopted in 1999, bank holding companies that are well-capitalized and well-managed and meet other conditions can elect to become financial holding companies.As financial holding companies, they and their subsidiaries are permitted to acquire or engage in certain financial activities that were not previously permitted for bank holding companies.These activities include insurance underwriting, securities underwriting and distribution, travel agency activities, broad insurance agency activities, merchant banking, and other activities that the Federal Reserve determines to be financial in nature or complementary to these activities.Whitney has not elected to become a financial holding company, but may elect to do so in the future.The GLB Act also permits qualifying banks to establish financial subsidiaries that may engage in certain financial activities not previously permitted for banks.The Bank currently controls two financial subsidiaries, where it conducts its insurance agency activities. Whitney is currently subject to a consent order requiring it to take certain actions toenhance its Bank Secrecy Act/Anti-Money Laundering (BSA/AML) program.The2atriot Act, which substantially revised the BSA laws, includesa provision that requires theFederal Reserve and the OCC, the Company’s primary regulators,toconsider Whitney’s BSA/AML compliance, among other factors, when reviewing bank mergers, acquisitions and other applications for business combinations. Support of Subsidiary Banks by Holding Companies Under current Federal Reserve policy, Whitney is expected to act as a source of financial strength for the Bank and to commit resources to support the Bank in circumstances where it might not do so absent such a policy.In addition, any loans by a bank holding company to a subsidiary bank are subordinate in right of payment to depositors and certain other indebtedness of the subsidiary bank.In the event of a bank holding company’s bankruptcy, any commitment by the bank holding company to a federal bank regulatory agency to maintain the capital of a subsidiary bank at a certain level would be assumed by the bankruptcy trustee and entitled to priority of - 11 - payment.Notably, the Dodd-Frank Act has codified the Federal Reserve’s “source of financial strength” policy, which is scheduled to become effective in 2011.In addition to the foregoing standards, the Dodd-Frank Act’s source of financial strength provisions authorize the Federal Reserve to require a company that directly or indirectly controls a bank to submit reports that are designed both to assess the ability of such company to comply with its source of financial strength obligations and to enforce the company’s compliance with these obligations. If Whitney were to enter bankruptcy or become subject to the orderly liquidation process established by the Dodd-Frank Act, any commitment by Whitney to a federal bank regulatory agency to maintain the capital of the Bank would be assumed by the bankruptcy trustee or the FDIC, as appropriate, and entitled to a priority of payment.Additionally, the FDIA provides that any insured depository institution generally will be liable for any loss incurred by the FDIC in connection with the default of, or any assistance provided by the FDIC to, a commonly controlled insured depository institution.The Bank is an FDIC-insured depository institution and thus subject to these requirements. Limitations on Acquisitions of Banks and Bank Holding Companies As a general proposition, other companies seeking to acquire control of a bank such as the Bank or a bank holding company such as Whitney would require the approval of the Federal Reserve under the BHCA.Hancock has made an application to the Federal Reserve in connection with its merger with Whitney.In addition, individuals or groups of individuals seeking to acquire control of a bank or bank holding company would need to file a prior notice with the Federal Reserve (which the Federal Reserve may disapprove under certain circumstances) under the Change in Bank Control Act.Control is conclusively presumed to exist if an individual or company acquires 25% or more of any class of voting securities of a bank holding company.Control may exist under the Change in Bank Control Act if the individual or group of individuals acquires 10% or more of any class of voting securities of the bank or bank holding company.A company may be presumed to have control under the BHCA if it acquires 5% or more of any class of voting securities of a bank or bank holding company. Deposit Insurance The Bank is a member of the FDIC, and its deposits are insured by the DIF of the FDIC up to the amount permitted by law.The Bank is thus subject to FDIC deposit insurance premium assessments.The FDIC uses a risk-based assessment system that currently assigns insured depository institutions to one of four risk categories based on three primary sources of information – supervisory risk ratings for all institutions, financial ratios for most institutions, including the Bank, and long-term debt issuer ratings for large institutions that have such ratings.The current risk based assessment rates took effect April1, 2009.For insured depository institutions in the lowest risk category, the annual assessment rate ranges from 7 to 24 cents for every $100 of domestic deposits.For institutions assigned to higher risk categories, the assessment rates range from 17 to 77.5 cents per $100 of domestic deposits.These ranges reflect a possible downward adjustment for unsecured debt outstanding and possible upward adjustments for secured liabilities and, in the case of institutions outside the lowest risk category, brokered deposits. The FDIC’s current assessment rates are intended to result in a DIF reserve ratio of at least 1.15%.As part of an effort to remedy the decline in the ratio from recent bank failures, the FDIC, on September30, 2009, collected a one-time special assessment of five basis points of an institution’s assets minus Tier1 capital as of June30, 2009.Later in 2009, the FDIC ruled that nearly all FDIC-insured depositor-institutions must prepay their estimated DIF assessments for the next three years on December 31, 2009.The ruling did not affect how the Bank determines and recognizes its expense for deposit insurance. The Bank elected to participate in the FDIC’s Transaction Account Guarantee Program (TAG Program) that provided for unlimited deposit insurance coverage for specified deposit categories.The TAG Program began October 14, 2008 and ended December 31, 2010, although the Bank did not participate in the final six month extension.The FDIC imposed a separate assessment for the unlimited insurance coverage under the TAG Program. Provisions in the Dodd-Frank Act permanently increased the deposit insurance limit from $100,000 to $250,000 and authorized unlimited coverage of noninterest-bearing demand deposits and certain other deposit products for a period of two years beginning in 2011.Unlike the TAG Program, the FDIC will not charge a separate assessment for the unlimited deposit insurance coverage under the Dodd-Frank Act provision. - 12 - The FDIC issued a final rule in February 2011 that, among other provisions, redefines the deposit insurance assessment base as average consolidated total assets minus average tangible equity, as required by the Dodd-Frank Act, adopts a new assessment rate schedule and revises the risk-based assessment for all large insured depository institutions (IDIs), including eliminating risk categories and the use of long-term debt issuer ratings when calculating initial base assessment rates.Large IDIs are generally those institutions with at least $10 billion in total assets, which would include the Bank.These changes will become effective for the Bank’s assessment period covering the second quarter of 2011.The FDIC will use a scorecard to assess a large IDI’s risk measures.The total score will combine a performance score and a loss severity score.The performance score incorporates measures of an IDI’s financial performance and its ability to withstand both asset-related and funding-related stress and is based in part on the IDI’s supervisory risk ratings.The loss severity score quantifies the relative magnitude of potential losses to the FDIC in the event of a large IDI’s failure. The FDIC will have the ability to adjust a large IDI’s total score up or down based on significant risk factors that are not captured in the scorecard.The initial annualized base insurance assessment rate for a large IDI will range from 5 to 35 basis points (basis points representing cents per $100 of the assessment base).After certain adjustments, the actual assessment base will range from 2.5 to 45 basis points.As noted earlier, the Dodd-Frank Act makes changes to the minimum designated reserve ratio of the DIF, increasing the minimum from 1.15% to 1.35% of the estimated amount of total insured deposits, and eliminating the requirement that the FDIC pay dividends to depository institutions when the reserve ratio exceeds certain thresholds.In lieu of dividends, the FDIC adopted progressively lower assessment rate schedules that will take effect when the reserve ratio exceeds 1.15%, 2.0% and 2.5%.The Company has not yet determined how the Bank’s deposit insurance assessments under this new regime compare with the current assessments and cannot currently estimate the impact on future expense levels. The FDIC also collects a deposit-based assessment from insured financial institutions on behalf of The Financing Corporation (FICO).The funds from these assessments are used to service debt issued by FICO in its capacity as a financial vehicle for the Federal Savings & Loan Insurance Corporation.The FICO assessment rate is adjusted quarterly and has ranged from 1.14 basis points in the first quarter of 2008 to 1.02 basis points for the first quarter of 2011. FICO assessments will continue until the debt matures in 2017 through 2019. Other Statutes and Regulations The Company and the Bank are subject to a myriad of other statutes and regulations affecting their activities.Some of the more important include: Bank Secrecy Act - Anti-Money Laundering.Financial institutions must maintain anti-money laundering programs that include established internal policies, procedures and controls; a designated compliance officer; an ongoing employee training program; and testing of the program by an independent audit function.The Company and the Bank are also prohibited from entering into specified financial transactions and account relationships and must meet enhanced standards for due diligence and customer identification in their dealings with foreign financial institutions and foreign customers.Financial institutions must take reasonable steps to conduct enhanced scrutiny of account relationships to guard against money laundering and to report any suspicious transactions, and law enforcement authorities have been granted increased access to financial information maintained by banks.Anti-money laundering obligations have been substantially strengthened as a result of the USA Patriot Act, enacted in 2001 and renewed in 2006.Bank regulators routinely examine institutions for compliance with these obligations and they must consider an institution’s compliance in connection with the regulatory review of applications.The regulatory authorities have imposed “cease and desist” orders and money penalty sanctions against institutions found to be violating these obligations. On February 19, 2010, Whitney announced that the Bank consented and agreed to the issuance of an order by the OCC addressing certain compliance matters relating to BSA and anti-money laundering items.The Order requires the Bank, among other things: (i) to establish a compliance committee to monitor and coordinate compliance with the Order within 30days and to provide a written report to the OCC; (ii) to engage a consultant to - 13 - assist the Board of Directors in reviewing the Bank’s BSA compliance personnel within 90days; (iii) to develop, implement and ensure adherence to a comprehensive written program of policies and procedures that provide for BSA compliance within 150days; (iv) to develop and implement a written, institution-wide and on-going BSA risk assessment to accurately identify risks within 150days; and (v) for the consultant engaged by the Board of Directors to conduct a review of account and transaction activity during the calendar year 2008 for accounts that typically pose a greater than normal BSA risk.The written plan for this review was to be submitted within 90 days of the Order, and the review was to be concluded within 120 days of obtaining no supervisory objections to the written plan from the Assistant Deputy Comptroller of the OCC.We have requested an extension of time for our consultant to complete and submit its report of the 2008 review.The OCC agreed to the extension and we expect that our consultant will submit its report to the OCC by the deadline. Any material failure to comply with the provisions of the Order could result in enforcement actions by the OCC. The Bank continues to work cooperatively with its regulators and expects to address the items contained in the Order and other communications from the OCC.The Order cannot be terminated until all BSA compliance program weaknesses are corrected and sustainabilityof that compliance is demonstrated to the satisfaction of the OCC. See "Risk Factors." OFAC.The Office of Foreign Assets Control (OFAC) is responsible for helping to insure that U.S. entities do not engage in transactions with certain prohibited parties, as defined by various Executive Orders and Acts of Congress.OFAC sends bank regulatory agencies lists of persons and organizations suspected of aiding, harboring or engaging in terrorist acts, known as Specially Designated Nationals and Blocked Persons.If the Company or the Bank find a name on any transaction, account or wire transfer that is on an OFAC list, the Company or the Bank must freeze such account, file a suspicious activity report and notify the appropriate authorities. Sections 23A and 23B of the Federal Reserve Act.The Bank is limited in its ability to lend funds or engage in transactions with the Company or other nonbank affiliates of the Company, and all such transactions must be on an arms-length basis and on terms at least as favorable to the Bank as those prevailing at the time for transactions with unaffiliated companies.The Bank is also prohibited from purchasing low quality assets from the Company or other nonbank affiliates of the Company.Outstanding loans from the Bank to the Company or other nonbank affiliates of the Company may not exceed 10% of the Bank’s capital stock and surplus, and the total of such transactions between the Bank and all of its nonsubsidiary affiliates may not exceed 20% of the Bank’s capital stock and surplus.These loans must be fully or over-collateralized. The Dodd-Frank Act generally enhances the restrictions on transactions with affiliates under Sections23A and 23B of the Federal Reserve Act, including an expansion of the definition of “covered transactions” and an increase in the amount of time for which collateral requirements regarding covered credit transactions must be satisfied. The ability of the Federal Reserve Board to grant exemptions from these restrictions is also narrowed by the Dodd-Frank Act, including with respect to the requirement for the OCC, FDIC and Federal Reserve Board to coordinate with one another. Loans to Insiders.The Bank also is subject to restrictions on extensions of credit to executive officers, directors, principal shareholders and their related interests.Such extensions of credit (i) must be made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with third parties, (ii) must not involve more than the normal risk of repayment or present other unfavorable terms and (iii) may require approval by the Bank’s board of directors.Loans to executive officers are subject to certain additional restrictions. - 14 - Dividends.Whitney’s principal source of cash flow, including cash flow to pay dividends to its shareholders, has been the dividends that it receives from the Bank.Statutory and regulatory limitations apply to the Bank’s payment of dividends to the Company as well as to the Company’s payment of dividends to its shareholders.The Bank needs prior regulatory approval to pay the Company a dividend that exceeds the Bank’s current net income and retained net income from the two previous years.The Bank may not pay any dividend that would cause it to become undercapitalized or if it already is undercapitalized.The federal banking agencies may prevent the payment of a dividend if they determine that the payment would be an unsafe and unsound banking practice.Moreover, regulatory policy statements by the OCC and the Federal Reserve provide that generally bank holding companies and insured banks should only pay dividends out of current operating earnings.Whitney must currently obtain regulatory approval before increasing the common dividend rate above the current quarterly level of $.01 per share and must provide notice to its primary regulator in advance of declaring dividends on either its common or preferred stock. In addition to these regulatory requirements and restrictions, Whitney’s ability to pay dividends is also limited by its participation in the CPP.Prior to December 19, 2011, unless Whitney has redeemed the preferred stock issued to the Treasury in the CPP or the Treasury has transferred the preferred stock to a third party, Whitney cannot increase its quarterly dividend above $.31 per share of common stock.Furthermore, if Whitney is not current in the payment of quarterly dividends on the Series A preferred stock, it cannot pay dividends on its common stock.The ability of the Bank and Whitney to pay dividends, and the contents of their respective dividend policies, also could be impacted by a range of changes imposed by the Dodd-Frank Act, many of which will require implementing rules to become effective. Community Reinvestment Act.The Bank is subject to the provisions of the Community Reinvestment Act of 1977, as amended (CRA), and the related regulations issued by the OCC.The CRA states that all banks have a continuing and affirmative obligation, consistent with safe and sound operation, to help meet the credit needs for their entire communities, including low- and moderate-income neighborhoods.The CRA also charges a bank’s primary federal regulator, in connection with the examination of the institution or the evaluation of certain regulatory applications filed by the institution, with the responsibility to assess the institution’s record of fulfilling its obligations under the CRA.The regulatory agency’s assessment of the institution’s record is made available to the public.The Bank received an “outstanding” rating following its most recent CRA examination. Privacy and Data Security.The GLB Act imposed new requirements on financial institutions with respect to consumer privacy.The GLB Act generally prohibits disclosure of consumer information to nonaffiliated third parties unless the consumer has been given the opportunity to object and has not objected to such disclosure.Financial institutions are further required to disclose their privacy policies to consumers annually.Financial institutions, however, will be required to comply with state law if it is more protective of consumer privacy than the GLB Act.The GLB Act also directed federal regulators, including the FDIC, to prescribe standards for the security of consumer information.The Bank is subject to such standards, as well as standards for notifying consumers in the event of a security breach.Under federal law, the Company must disclose its privacy policy to consumers, permit consumers to opt out of having nonpublic customer information disclosed to third parties, and allow customers to opt out of receiving marketing solicitations based on information about the customer received from another subsidiary.States may adopt more extensive privacy protections.The Company is similarly required to have an information security program to safeguard the confidentiality and security of customer information and to ensure proper disposal. Customers must be notified when unauthorized disclosure involves sensitive customer information that may be misused. - 15 - Consumer Regulation.Activities of the Bank are subject to a variety of statutes and regulations designed to protect consumers.These laws and regulations include provisions that: · limit the interest and other charges collected or contracted for by the Bank, including new rules regarding the terms of credit cards and debit card overdrafts; · govern the Bank’s disclosures of credit terms to consumer borrowers; · require the Bank to provide information to enable the public and public officials to determine whether it is fulfilling its obligation to help meet the housing needs of the communities it serves; · prohibit the Bank from discriminating on the basis of race, creed or other prohibited factors when it makes decisions to extend credit; and · govern the manner in which the Bank may collect consumer debts. New rules on credit card interest rates, fees, and other terms took effect on February22, 2010, as directed by the Credit Card Accountability, Responsibility and Disclosure (CARD) Act. Among the new requirements are (1)45-days advance notice to a cardholder before the interest rate on a card may be increased, subject to certain exceptions; (2)a ban on interest rate increases in the first year; (3)an opt-in for over-the-limit charges; (4)caps on high fee cards; (5)greater limits on the issuance of cards to persons below the age of 21; (6)new rules on monthly statements and payment due dates and the crediting of payments; and (7)the application of new rates only to new charges and of payments to higher rate charges. New rules regarding overdraft charges for debit card and automatic teller machine, or ATM, transactions took effect on July1, 2010. These rules eliminated automatic overdraft protection arrangements now in common use and required banks to notify and obtain the consent of customers before enrolling them in an overdraft protection plan. For existing debit card and ATM card holders, the current automatic programs expired on August 15, 2010. The notice and consent process is a requirement for all new cards issued on or after July1, 2010. The new rules do not apply to overdraft protection on checks or to automatic bill payments. As a result of the turmoil in the residential real estate and mortgage lending markets, there are several concepts currently under discussion at both the federal and state government levels that could, if adopted, alter the terms of existing mortgage loans, impose restrictions on future mortgage loan originations, diminish lenders’ rights against delinquent borrowers or otherwise change the ways in which lenders make and administer residential mortgage loans.If made final, any or all of these proposals could have a negative effect on the financial performance of the Bank’s mortgage lending operations, by, among other things, reducing the volume of mortgage loans that the Bank can originate and sell into the secondary market and impairing the Bank’s ability to proceed against certain delinquent borrowers with timely and effective collection efforts. The deposit operations of the Bank are also subject to laws and regulations that: · require the Bank to adequately disclose the interest rates and other terms of consumer deposit accounts; · impose a duty on the Bank to maintain the confidentiality of consumer financial records and prescribe procedures for complying with administrative subpoenas of financial records; · require escheatment of unclaimed funds to the appropriate state agencies after the passage of certain statutory time frames; and · govern automatic deposits to and withdrawals from deposit accounts with the Bank and the rights and liabilities of customers who use automated teller machines and other electronic banking services.As described above, beginning in July 2010, new rules took effect that limited the Bank’s ability to charge fees for the payment of overdrafts for everyday debit and ATM card transactions. As noted above, the Bank will likely face a significant increase in its consumer compliance regulatory burden as a result of the combination of the newly-established CFPB and the significant roll back of federal preemption of state laws in this area. - 16 - Commercial Real Estate Lending.Lending operations that involve concentrations of commercial real estate loans are subject to enhanced scrutiny by federal banking regulators.Regulators have issued guidance with respect to the risks posed by commercial real estate lending concentrations.Commercial real estate loans generally include land development, construction loans and loans secured by multifamily property and nonfarm, nonresidential real property where the primary source of repayment is derived from rental income associated with the property.The guidance prescribes the following guidelines for examiners to help identify institutions that are potentially exposed to concentration risk and may warrant greater supervisory scrutiny: · total reported loans for construction, land development and other land represent 100 percent or more of the institution’s total capital, or · total commercial real estate loans represent 300 percent or more of the institution’s total capital, and the outstanding balance of the institution’s commercial real estate loan portfolio has increased by 50 percent or more during the prior 36 months. EMPLOYEES At the end of 2010, the Company and the Bank had a total of 2,730 employees, or 2,672 employees on a full-time equivalent basis.Whitney affords its employees a variety of competitive benefit programs including retirement plans and group health, life and other insurance programs.The Company also supports training and educational programs designed to ensure that employees have the types and levels of skills needed to perform at their best in their current positions and to help them prepare for positions of increased responsibility. AVAILABLE INFORMATION The Company’s filings with the Securities and Exchange Commission (SEC), including annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports, are available on Whitney’s website as soon as reasonably practicable after the Company files or furnishes the reports with the SEC.Copies can be obtained free of charge by visiting the Investor Relations section of the Company’s website at www.whitneybank.com.These reports are also available on the SEC’s website at www.sec.gov.The Company’s website is not incorporated into this annual report on Form 10-K and it should not be considered part of this report. - 17 - EXECUTIVE OFFICERS OF THE COMPANY Name and Age Position Held and Recent Business Experience John C. Hope, III, 62 Chairman of the Board and Chief Executive Officer of the Company and the Bank since 2008, President and Chief Operating Officer of the Company and the Bank from 2007 to 2008, Executive Vice President of the Company from 1994 to 2007 and of the Bank from 1998 to 2007 John M. Turner, Jr., 49 President of the Company and the Bank since 2008, Executive Vice President of the Company and the Bank from 2005 to 2008, Senior Vice President of the Bank from 1994 to 2005 Robert C. Baird, Jr., 60 Senior Executive Vice President of the Company and the Bank since 2009, Executive Vice President of the Company and the Bank from 1995 to 2009 – Banking Services Thomas L. Callicutt, Jr., 63 Senior Executive Vice President of the Company and the Bank since 2009, Chief Financial Officer of the Company and the Bank since 1999, Executive Vice President of the Company and the Bank from 1999 to 2009, and Treasurer of the Company since 2001 Joseph S. Exnicios, 55 Senior Executive Vice President and Chief Risk Officer of the Company and the Bank since 2009, Executive Vice President of the Company and the Bank from 2004 to 2009, Senior Vice President of the Bank from 1994 to 2004 Elizabeth L. Cowell, 52 Executive Vice President of the Company and the Bank since 2009 – Retail & Business Banking; Senior Vice President and Director of De Novo Execution – Retail & Small Business Bank from 2007 to 2009, Director – Sales & Service Execution from 2006 to 2007, Director – Deposit & Access Services from 1999 to 2006, Wachovia Corporation Francisco DeArmas, 50 Executive Vice President of the Company and the Bank since 2007 – Operations & Technology; Chief Administrative Officer – Global Applications and Architecture from 2003 to 2007, General Motors Acceptance Corporation C. Mark Duthu, 55 Executive Vice President of the Company and the Bank since 2008 – Trust & Wealth Management; Regional Managing Director – Trust Division of Wachovia Bank from 2005 to 2006; Executive Vice President – Trust Division of SouthTrust Bank from 1998 to 2005 David P Frady, 47 Executive Vice President of the Company and the Bank since 2010 – Commercial Lines of Business, Senior Vice President and Division Executive – Commercial Lines of Business of the Bank from 2009 to 2010; Executive Vice President – Treasury Management and Merchant Services from 2007 to 2009, Executive Vice President – Commercial Products and Services from 2005 to 2007, Capital One Bank. Joseph S. Schwertz, Jr., 54 Executive Vice President of the Company and the Bank since 2009, Corporate Secretary of the Company and the Bank since 1993, Senior Vice President of the Bank from 1994 to 2009 – General Counsel Suzanne C. Thomas, 55 Executive Vice President and Chief Credit Officer of the Company and the Bank since 2010, Senior Vice President and Director of Credit Administration of the Bank from 2009 to 2010; Senior Vice President of the Bank from 2001 to 2009 – Credit Administration - 18 - Item 1A:RISK FACTORS Making or continuing an investment in securities issued by Whitney, including our common stock, involves certain risks that you should carefully consider.Whitney must recognize and attempt to manage these risks as it implements its strategies to successfully compete with other companies in the financial services industry.Some of the more important risks common to the industry and Whitney are: · credit risk, which is the risk that borrowers will be unable to meet their contractual obligations, leading to loan losses and reduced interest income; · market risk, which is the risk that changes in market rates and prices will adversely affect the results of operations or financial condition; · liquidity risk, which is the risk that funds will not be available at a reasonable cost to meet operating and strategic needs; · compliance risk, which is the risk of failure to comply with requirements imposed by regulators; · reputation risk, which is the risk that negative perceptions of a business will adversely affect operations and financial performance; · strategic risk, which is the risk that strategic goals, business strategies developed and resources deployed to achieve those goals will negatively impact earnings and capital; and · operational risk, which is the risk of loss resulting from inadequate or failed internal processes, people and systems, or external events, such as natural disasters. Although Whitney generally is not significantly more susceptible to adverse effects from these or other common risk factors than other industry participants, there are certain aspects of Whitney’s business model that may expose it to somewhat higher levels of risk.In addition to the other information contained in or incorporated by reference into this annual report on Form 10-K, these risk factors should be considered carefully in evaluating Whitney's overall risk profile.Additional risks not presently known, or that Whitney currently deems immaterial, may also adversely affect Whitney’s business, financial condition, results of operations or cash flows. The continued sluggish economic recovery, both nationally and in our markets, could have an adverse effect on Whitney’s financial condition, results of operations and cash flows. The economic environment, which showed some initial signs of improvement in early 2010, has since demonstrated that the economic recovery may be slow and protracted due mainly to persistently high unemployment, low though improving consumer confidence and a soft housing market.An extended period of slow recovery in the broader economy and, specifically, in our coastal markets after the recent deep recession could adversely affect the financial capacity of businesses and individuals in Whitney’s market area.These conditions could, among other consequences, increase the credit risk inherent in the current loan portfolio, restrain new loan demand from creditworthy borrowers, prompt Whitney to tighten its underwriting criteria, and reduce the liquidity in Whitney’s customer base and the level of deposits that they maintain. These economic conditions could also delay the correction of the imbalance of supply and demand for real estate in certain of our markets.Legislative and regulatory actions taken in response to these conditions could impose additional restrictions and requirements on Whitney and others in the financial industry. The impact of a continued slow economic recovery on Whitney’s financial results could include continued high levels of classified and criticized credits, provisions for credit losses and elevated expenses associated with loan collection efforts, difficulties in disposing ofnonperforming assets, the possible impairment of certain intangible or deferred tax assets, the need to replace core deposits with higher-cost sources of funds, and an inability to produce loan growth or overall growth in earning assets. Noninterest income from sources that are dependent on financial transactions and market valuations could also be reduced.These factors could have an adverse effect on Whitney’s financial condition, results of operations and cash flows. - 19 - Whitney’s business is highly regulated.Our compliance with existing and proposed banking legislation and regulation, including our compliance with regulatory and supervisory actions, could adversely limit or restrict our activities and adversely affect our business, operating flexibility and financial condition. As a result of the current difficult operating environment and the Company’s recent operating losses, the Bank’s primary regulator in2009 required the Bank to implement plans to (i) maintain regulatory capital at a level sufficient to meet specific minimum regulatory capital ratios set by the regulator; (ii) make several improvements to the Bank’s oversight of its lending operations; and (iii) assess the adequacy of the Bank’s allowance for loan and lease losses and improve related policies and procedures.The Bank’s specified minimum regulatory capital ratios are a leverage ratio of 8%, a Tier 1 Capital ratio of 9%, and a Total Capital ratio of 12%.As of December 31, 2010, the Bank’s regulatory ratios exceeded all three of these minimum ratios with an 8.21% leverage ratio, a 10.37% Tier 1 Capital ratio, and a 13.33% Total Capital ratio.In addition to meeting these capital requirements, we believe that the Bank has made progress in meeting its other commitments, including (i)the adoption of amendments to various credit policies to provide for (a)the development of a written action plan for criticized assets of $1million or greater and (b)the timely and accurate risk ratings of loans and timely placement of loans on nonaccrual; (ii)the establishment of training programs for lending officers to ensure completion of written action plans for criticized assets and accurate risk ratings of loans and the proper financial analysis of borrowers and guarantors; and (iii)completion of an assessment of and enhancement to the methodology for determining its allowance for loan losses. The Company’s primary regulator has also required us to take certain actions in addition to the foregoing, which include (i) obtaining regulatory approval prior to repurchasing our common stock, incurring or guaranteeing additional debt or increasing our cash dividends, (ii) providing a plan to strengthen risk management reporting and practices and (iii) providing a capital plan to maintain a sufficient capital position and updating the plan quarterly with capital projections and stress tests. We continue to work diligently to ensure full compliance with the requirements; however, if the Company or the Bank are unable to implement these plans in a timely manner and otherwise meet the commitments outlined above or if we fail to adequately resolve any other matters that any of our regulators may require us to address in the future, we could become subject to more stringent supervisory actions, up to and including a cease and desist order. On February 19, 2010, Whitney announced that the Bank consented and agreed to the issuance of an order by the OCC addressing certain compliance matters relating to BSA and anti-money laundering items.The Order requires the Bank, among other things: (i) to establish a compliance committee to monitor and coordinate compliance with the Order within 30days and to provide a written report to the OCC; (ii) to engage a consultant to assist the Board of Directors in reviewing the Bank’s BSA compliance personnel within 90days; (iii) to develop, implement and ensure adherence to a comprehensive written program of policies and procedures that provide for BSA compliance within 150days; (iv) to develop and implement a written, institution-wide and on-going BSA risk assessment to accurately identify risks within 150days; and (v) for the consultant engaged by the Board of Directors to conduct a review of account and transaction activity during the calendar year 2008 for accounts that typically pose a greater than normal BSA risk.The written plan for this review was to be submitted within 90 days of the Order, and the review was to be concluded within 120 days of obtaining no supervisory objections to the written plan from the Assistant Deputy Comptroller of the OCC. We have requested an extension of time for our consultant to complete and submit its report of the 2008 review. The OCC agreed to the extension and we expect that our consultant will submit its report to the OCC by the deadline. Any material failure to comply with the provisions of the Order or other OCC communications could result in further enforcement actions by the OCC. Although the Bank completed the first four items listed above within the timeframe of the Order,a significant component of an effective BSA/AML program is a fully automated suspicious activity account monitoring system. Given the size and complexity of the Bank, coupled with the high volumes of wire transfer activity, the Bank's current BSA/AML transaction monitoring software system will require significant enhancements and may warrant the Bank converting to a more robust and sophisticated BSA/AML transaction monitoring software system. Management has engaged experienced independed consultants to review the potential for successful upgrades to our current software system and to assist in the selection of a more appropriate system, if warranted. Whiney will need a fully functioning automated BSA transaction monitoring software application to satisfy our regulator prior to termination of the Order. - 20 - As a result of the supervisory actions discussed above, we are subject to additional regulatory approval processes for certain activities such as building new branches.If we are unable to resolve these regulatory issues on a timely basis, we could become subject to significant restrictions on our existing business or on our ability to develop new business.In addition, we could be required by our regulators to dispose of certain assets or liabilities within a prescribed period of time, raise additional capital in the future or restrict or reduce our dividends.The terms of any such action could have a material negative effect on our business, operating flexibility and financial condition. Our regulators periodically conduct examinations of Whitney’s business and have authority to issue formal enforcement actions as a result of their review of our operations.Whitney’s failure to comply with any supervisory actions to which it is or becomes subject to as a result of such examinations may adversely affect our operations and financial condition. The Federal Reserve and the OCC periodically conduct examinations of Whitney’s business, including for compliance with laws and regulations.If, as a result of an examination or otherwise, the Federal Reserve and/or the OCC were to determine that the financial condition, capital resources, asset quality, asset concentrations, earnings prospects, management, liquidity, sensitivity to market risk, or other aspects of any of Whitney’s operations had become unsatisfactory, or that Whitney or its management were in violation of any law, regulation or guideline in effect from time to time, the regulators could take a number of different remedial actions as they deem appropriate.Applicable law prohibits disclosure of specific examination findings, but formal enforcement actions are routinely disclosed by the regulatory authorities.These actions include the power to enjoin “unsafe or unsound” practices, to require affirmative actions to correct any conditions resulting from any violation or practice, to issue an administrative order that can be judicially enforced, to direct an increase in capital, to impose limits on activities such as lending, deposit taking, acquisitions, branching or other growth, to change the composition of Whitney’s concentrations in portfolio or balance sheet assets, to assess civil monetary penalties against the officers or directors or to remove officers and directors.Failure to adhere to the requirements of any action, once issued, can result in more severe penalties.Generally, these enforcement actions can be lifted only after a subsequent examination substantiates complete correction of the underlying issues. The Dodd-Frank Wall Street Reform and Consumer Protection Act could increase our regulatory compliance burden and associated costs or otherwise adversely affect our business. On July21, 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act) was signed into law.The Dodd-Frank Act represents a significant overhaul of many aspects of the regulation of the financial services industry. The Dodd-Frank Act directs applicable regulatory authorities to promulgate regulations implementing its provisions, and its effect on the Company and on the financial services industry as a whole will be clarified as those regulations are issued.The Dodd-Frank Act addresses a number of issues including capital requirements, compliance and risk management, debit card overdraft fees, healthcare, incentive compensation, expanded disclosures and corporate governance.The Act establishes a new, independent Bureau of Consumer Financial Protection (CFPB) which will have broad rulemaking, supervisory and enforcement authority over consumer financial products and services, including deposit products, residential mortgages, home-equity loans and credit cards.States will be permitted to adopt stricter consumer protection laws and can enforce consumer protection rules issued by the Bureau. The Dodd-Frank Act will likely increase our regulatory compliance burden and may have a material adverse effect on us, including increasing the costs associated with our regulatory examinations and compliance measures. The changes resulting from the Dodd-Frank Act, as well as the resulting regulations promulgated by federal agencies, may impact the profitability of our business activities, require changes to certain of our business practices, impose upon us more stringent capital, liquidity and leverage ratio requirements or otherwise adversely affect our business. These changes may also require us to invest significant management attention and resources to evaluate and make necessary changes to comply with new laws and regulations.For additional information regarding the Dodd-Frank Act, see “Item 1. Business - Supervision and Regulation.” - 21 - The short-term and long-term impact of the new BaselIII capital standards and the forthcoming new capital rules for non-Basel U.S. banks is uncertain. On December 16, 2010, the Group of Governors and Heads of Supervision, the oversight body of the Basel Committee on Banking Supervision, adopted the final text of an agreement to a strengthened set of capital requirements for internationally active banking organizations in the United States and around the world, known as Basel III.The agreement calls for national jurisdictions to implement the new requirements beginning January 1, 2013.When implemented by U.S. banking authorities, which have expressed support for the new capital standards, we expect BaselIII will, when implemented, increase the minimum capital requirements of all banking institutions. For a more detailed description of Basel III, see “Item 1. Business - Supervision and Regulation.” Whitney’s allowance for loan losses may not be adequate to cover actual losses, and we may be required to materially increase our allowance, which may adversely affect our capital, financial condition and results of operations. Whitney maintains an allowance for loan losses, which is a reserve established through a provision for loan losses charged to expense.The allowance represents management’s best estimate of probable loan losses that have been incurred within the existing portfolio of loans. The determination of the appropriate level of the allowance for loan losses inherently involves a high degree of subjectivity and requires Whitney to make significant estimates of current credit risks using existing qualitative and quantitative information, all of which may undergo material changes. Changes in economic and other conditions affecting borrowers, new information regarding existing loans, identification of additional criticized and classified loans, and other factors, both within and outside of our control, may require an increase in the allowance for loan losses.In addition, bank regulatory agencies periodically review our allowance for loan losses and may require an increase in the provision for loan losses or the recognition of additional classified loans and loan charge-offs, based on judgments different than those of management. An increase in the allowance for loan losses results in a decrease in net income, and possibly regulatory capital, and may have a material adverse effect on our capital, financial condition and results of operations. The current and further deterioration in the residential construction and commercial real estate markets may lead to increased nonperforming assets in Whitney’s loan portfolio and increased provision for losses on loans, which could have a material adverse effect on our capital, financial condition and results of operations. Since the third quarter of 2007, the residential construction and commercial real estate markets have experienced a variety of difficulties and changed economic conditions.In particular, conditions in Whitney’s Florida and Alabama residential-related real estate markets led to declines in credit quality since the end of 2007.More recently, we have seen some deterioration in our commercial real estate loan portfolio across all of our markets, particularly in Texas.Commercial real estate loans, which include residential-related construction and land development loans, comprised $2.1 billion or 29% of Whitney’s loan portfolio as of December 31, 2010.The continued deterioration in market conditions could lead to additional loss provisions with respect to our real estate loan portfolios and the valuation of real estate we have obtained through foreclosure as well as to further additions to nonperforming real estate loans.A sustained weak economy could also result in higher levels of nonperforming loans in other categories, such as commercial and industrial loans, which may result in additional losses.Management continually monitors market conditions and economic factors throughout our footprint for indications of change in other markets.If these economic conditions and market factors negatively and/or disproportionately affect some of our larger loans, then we could see a sharp increase in our total net charge-offs and also be required to significantly increase our allowance for loan losses.Any further increase in our nonperforming assets and related increases in our provision for losses on loans could negatively affect our business and could have a material adverse effect on our capital, financial condition and results of operations. - 22 - Additional losses may result in a valuation allowance to deferred tax assets. As of December 31, 2010, Whitney had approximately $150 million in net deferred tax assets.Applicable banking regulations limit the inclusion of these deferred tax assets when calculating Whitney’s Tier 1 capital to the extent these assets could be realized based on the ability to offset any taxable income during the two previous years as well as future projected earnings within one year.Based on these limitations, Whitney currently excludes the majority of the deferred tax assets for the calculation of Tier 1 capital.Unless we anticipate generating sufficient taxable income in the future, we may be unable to include future increases in deferred tax assets in our Tier 1 capital which could significantly reduce our regulatory capital ratios. Additionally, our deferred tax assets are subject to an evaluation of whether it is more likely than not that they will be realized for financial statement purposes.In making such judgments, significant weight is given to evidence that can be objectively verified.As of December 31, 2010, Whitney had incurred a three-year cumulative taxable loss and had net operating loss and tax credit carry forwards.This is considered significant negative evidence when assessing the realizability of a deferred tax asset.Although realization is not assured, management believes the recorded deferred tax assets are fully recoverable based on the Company’s strong historical taxable income and current forecasts for taxable income for the periods through which losses may be carried forward that are sufficient to realize the net deferred tax asset.The amount of future taxable income required to support the deferred tax asset in the carry forward period, which is currently 20 years, is approximately $515 million.If operating losses continue in future periods, the deferred tax asset will increase.If Whitney is unable to generate, or is unable to demonstrate that it can generate, sufficient taxable income in the near future, then the Company may not be able to conclude it is more likely than not that the benefits of the deferred tax assets will be fully realized and may be required to recognize a valuation allowance against its deferred tax assets with a corresponding increase to income tax expense. Whitney’s ability to utilize its deferred tax assets to offset future taxable income may be significantly limited if Whitney experiences an “ownership change,” as defined in Section 382 of the Internal Revenue Code of 1986, as amended (the Code).In general, an ownership change will occur if there is a cumulative change in Whitney’s ownership by “5% shareholders” (as defined in the Code) that exceeds 50 percentage points over a rolling three-year period. Further reductions in the Company’s or the Bank’s credit ratings could reduce access to funding sources in the credit and capital markets and increase funding costs. Numerous rating agencies regularly evaluate our creditworthiness and assign credit ratings to the debt of the Company and the Bank.The agencies’ ratings are based on a number of factors, some of which are not within our control. In addition to factors specific to the financial strength and performance of the Company and the Bank, the rating agencies also consider conditions affecting the financial services industry generally.During 2009, several rating agencies downgraded select ratings for both the Company and the Bank, which was also the case for a number of other financial services industry entities.On July 29, 2010, Standard & Poor’s issued a downgrade of both the Company’s and the Bank’s counterparty credit to below investment grade and placed us on negative outlook for further downgrades.Later in 2010, two other rating agencies announced that they had placed certain ratings for both the Company and the Bank under review for possible downgrades.Following the announcement of the proposed merger with Hancock, three agencies reported that they were reviewing both the Company’s and the Bank’s ratings for possible upgrade, although they indicated that this positive rating outlook was contingent on the completion of the merger. In light of the difficulties confronting the financial services industry generally, and the Company and the Bank specifically, including, among others, the continued stress on residential and commercial real estate markets, the Company and the Bank could receive further downgrades.Further rating reductions by one or more rating agencies could adversely affect our access to funding sources and the cost and other terms of obtaining funding. - 23 - Whitney has credit exposure in the oil and gas industry. At December 31, 2010, the Bank had approximately $712 million in loans to borrowers in the oil and gas industry, representing approximately 10% of its total loans outstanding as of that date.The majority of the Bank’s customer base in this industry provides transportation and other services and products to support exploration and production activities.If there is a significant downturn in the oil and gas industry generally, the cash flows of Whitney’s customers’ in this industry would be adversely impacted.This in turn could impair their ability to service their debt to the Bank with adverse consequences to the Company’s earnings. In late April 2010, the explosion and collapse of the BP Deepwater Horizon drilling rig in the Gulf of Mexico off the coast of Louisiana caused a major oil leak that has now been fully contained.The U.S. Government initially imposed a moratorium on deepwater rigs and has issued certain new safety regulations for all offshore drilling operations.The U.S. Congress is considering legislation that could impact the operations of offshore drillers.The moratorium was officially lifted on October 12, 2010, and industry participants are taking steps to comply with the new regulations.Whitney management and bankers continue to review credits and talk to both customers and industry experts to determine the potential impact of the spill and the regulatory and legislative responses on the Company’s oil and gas loan portfolio.As of December 31, 2010, no oil and gas credit relationships had been adversely classified as a result of the oil spill; nevertheless, legislative or regulatory actions that limit new or existing offshore exploration and production activities on a prolonged basis or substantially impact the cost of offshore drilling operations could negatively impact our customers in the oil and gas industry and the general economy of Whitney’s market area. The composition of Whitney’s loan portfolio could increase the volatility of its credit quality metrics and provisions for credit losses. Whitney’s loan portfolio contains individual relationships, primarily with commercial customers, with outstanding balances that are relatively large in relation to its asset size.Changes in the credit quality of one or a few of these relationships could lead to increased volatility in the Company’s reported totals of loans with above-normal credit risk and in its provisions for credit losses over time. Impairment of goodwill associated with acquisitions would result in a charge to earnings. Goodwill is assessed for impairment both annually and when events or circumstances occur that make it more likely than not that impairment has occurred.The impairment test compares the estimated fair value of a reporting unit with its net book value.No impairment was indicated when the annual test was performed on September 30, 2010.Given the economic environment and potential for volatility in the fair value estimate, management has been updating the impairment test for goodwill quarterly throughout 2009 and 2010.No indication of goodwill impairment was identified in these interim tests; however, it is possible that a noncash goodwill impairment charge may be required in the future.Such a charge could result in a material reduction in earnings in the period in which goodwill is determined to be impaired, but an impairment charge would not have an effect on tangible common equity or regulatory capital. Whitney’s ability to pay dividends is subject to certain regulatory considerations. Whitney must currently obtain regulatory approval before increasing the common dividend rate above the current quarterly level of $.01 per share and must provide prior notice to its primary regulator in advance of declaring dividends on either its common on preferred stock.Regulatory policy statements provide that generally bank holding companies should only pay dividends out of current operating earnings and the level of dividends, if any, must be consistent with current and expected capital requirements.There are also various regulatory restrictions on the ability of the Bank to pay dividends to the Company.Dividends received from the Bank have traditionally been Whitney’s principal source of cash flow.Because of recent losses, the Bank currently has no capacity to declare dividends to the Company without prior regulatory approval.For additional information regarding the regulatory restrictions applicable to the Company and Bank, see “Supervision and Regulation” under Item 1. - 24 - Whitney’s continued participation in the Capital Purchase Program may adversely affect our ability to retain customers, attract investors, compete for new business opportunities and retain high performing employees. Several financial institutions which participated in the CPP received approval from the Treasury to exit the program during 2009 and 2010.These institutions have, or are in the process of, repurchasing the preferred stock and repurchasing or auctioning the warrant issued to the Treasury as part of the CPP.Whitney has not yet requested approval to repurchase the preferred stock and warrant from the Treasury.In order to repurchase one or both securities, in whole or in part, we must establish that we have satisfied all of the conditions to repurchase, and there can be no assurance that we will be able to repurchase these securities from the Treasury.Subject to the receipt of requisite regulatory approvals, Hancock intends to redeem or repurchase the Series A Preferred Stock and the Warrant held by Treasury at the completion of the merger, although there can be no certainty or guarantee as to the timing or occurrence of such redemption or repurchase. Our customers, employees, counterparties in our current and future business relationships, and the media may draw negative implications regarding the strength of Whitney as a financial institution based on our continued participation in the CPP following the exit of one or more of our competitors or other financial institutions.Any such negative perceptions may impair our ability to effectively compete with other financial institutions for business. In addition, because we have not yet repurchased the Treasury’s CPP investment, we remain subject to the restrictions on incentive compensation contained in the ARRA.Financial institutions which have repurchased the Treasury’s CPP investment are relieved of the restrictions imposed by the ARRA and its implementing regulations. Due to these restrictions, we may not be able to successfully compete with financial institutions that have repurchased the Treasury’s investment to retain and attract high performing employees.If this were to occur, our business, financial condition and results of operations may be adversely affected, perhaps materially. Changes in the cost and availability of funding due to changes in the deposit market and credit market, or the way in which we are perceived in such markets, may adversely affect financial results. In general, the amount, type and cost of funding, including from other financial institutions, the capital markets and deposits, directly impacts our costs in operating our business and growing our assets and therefore, can positively or negatively affect our financial results.A number of factors could make funding more difficult, more expensive or possibly unavailable on any terms.These factors include, but are not limited to, further reductions in our credit ratings, financial results and losses, changes within our organization, specific events that adversely impact our reputation, disruptions in the capital markets, specific events that adversely impact the financial services industry, counterparty availability, regulatory actions, changes affecting our assets, the corporate and regulatory structure, interest rate fluctuations, general economic conditions and the legal, regulatory, accounting and tax environments governing our funding transactions.Also, we compete for funding with other banks and similar companies, many of which are substantially larger, and have more capital and other resources than we do.In addition, as some of these competitors consolidate with other financial institutions, these advantages may increase. The failure of other financial institutions could adversely affect Whitney. Whitney’s ability to engage in routine funding transactions could be adversely affected by the actions and potential failures of other financial institutions.Financial institutions are interrelated as a result of trading, clearing, counterparty and other relationships.As a result, defaults by, or even rumors or concerns about, one or more financial institutionsor the financial services industry generally have led to market-wide liquidity problems and could lead to losses or defaults by the Company or by other institutions. Whitney’s profitability depends in substantial part on net interest income and on its ability to manage interest rate risk. Whitney’s net interest income represented more than 75% of total revenues in each of the last five years. Net interest income is the difference between the interest earned on loans, investment securities and other earning assets, and interest owed on deposits and borrowings.Numerous and often interrelated factors influence Whitney’s ability to maintain and grow net interest income, and a number of these factors are addressed inManagement’s - 25 - Discussion and Analysis of Financial Condition and Results of Operations located in Item 7 of this annual report on Form 10-K.One of the most important factors is changes in market interest rates and in the relationship between these rates for different financial instruments and products and at different maturities.Such changes are generally outside the control of management and cannot be predicted with certainty.Although management applies significant resources to anticipating these changes and to developing and executing strategies for operating in an environment of change, they cannot eliminate the possibility that interest rate risk will negatively affect the Company’s net interest income and lead to earnings volatility. The Company’s financial condition and outlook may be adversely affected by damage to Whitney’s reputation. Our financial condition and outlook is highly dependent upon perceptions of our business practices and reputation.Our ability to attract and retain customers and employees could be adversely affected to the extent our reputation is damaged.Negative public opinion could result from our actual or alleged conduct in any number of activities, including lending practices, corporate governance, regulatory compliance, the announced merger with Hancock, disclosure, existing or future litigation, sharing or inadequate protection of customer information and from actions taken by government regulators, community organizations or others in response to that conduct.Damage to our reputation could give rise to legal risks, which, in turn, could increase the size and number of litigation claims and damages asserted or subject us to regulatory enforcement actions, fines and penalties and cause us to incur related costs and expenses. Pending litigation against Whitney and the current members of Whitney’s Board of Directors could result in an injunction preventing completion of the merger with Hancock or the payment of damages in the event the merger is completed. On January 7, 2011, a putative shareholder class action lawsuit, De LaPouyade v. Whitney Holding Corporation, et al., Case No. 11-189, was filed in the Civil District Court for the Parish of Orleans of the State of Louisiana against Whitney and members of Whitney’s board of directors asserting that the directors breached their fiduciary duties and/or violated Louisiana state law and that Whitney aided and abetted those alleged breaches of fiduciary duty.Among other relief, the plaintiff seeks to enjoin the merger.On February 17, 2011, a complaint in intervention was filed by the Louisiana Municipal Police Employees Retirement System (“MPERS”) in the De LaPouyade case.The MPERS complaint is substantially identical to and seeks to join in the De LaPouyade complaint. On February 7, 2011, another putative shareholder class action lawsuit, Realistic Partners v. Whitney Holding Corporation, et al., Case No. 2:11-cv-00256, was filed in the United States District Court for the Eastern District of Louisiana against Whitney, members of Whitney’s board of directors, and Hancock asserting violations of Section 14(a) of the Securities Exchange Act of 1934, breach of fiduciary duty under Louisiana state law, and aiding and abetting breach of fiduciary duty.Among other relief, the plaintiff seeks to enjoin the merger. On February 24, 2011, the plaintiff moved for class certification. One of the conditions to the closing of the merger is that no judgment, decree, injunction or other order by any court of competent jurisdiction is in effect that prohibits the completion of the merger.If the plaintiff is successful in obtaining an injunction prohibiting the defendants from completing the merger, then such injunction may prevent the merger from becoming effective, or from becoming effective within the expected time frame.If completion of the merger is prevented or delayed, it could result in substantial costs toWhitney.In addition, Whitney could incur costs associated with the indemnification of Whitney’s directors and officers. We rely on our systems and employees, and any errors or fraud could materially adversely affect our operations. Whitney is exposed to many types of operational risk, including the risk of fraud by employees and outsiders, clerical and recordkeeping errors, and computer/telecommunications systems malfunctions.The Bank’s business is dependent on its ability to process a large number of increasingly complex transactions.We have committed to make significant investments of time and resources into changing and improving our core systems and processes.We refer to this program internally as our Project Genesis program.If the operations of, or any of the - 26 - changes to, our financial, accounting, or other data processing systems, including our Project Genesis program, fail or have other significant shortcomings, we could be materially adversely affected.We have also made significant investments in BSA compliance technologies.If we are unable to successfully implement these technologies, we could be subject to additional expenses and regulatory actions. We are similarly dependent on our employees.We could be materially adversely affected if one of our employees causes a significant operational breakdown or failure, either as a result of human error or where an individual purposefully sabotages or fraudulently manipulates our operations or systems.Third parties with which we do business also could be sources of operational risk to us due to breakdowns or failures of such parties’ own systems or employees.Any of these occurrences could diminish our ability to operate our business or cause potential liability to customers, reputation damage and regulatory intervention, which could materially adversely affect us. After announcing our pending merger with Hancock, we elected to place a pause on anyfurther activity associated with completing the systems conversions and process changes contemplated by Project Genesis.When we implemented this pause, we terminated contract workers and returned Whitney employees dedicated to Project Genesis to their home business units.This pause will permit Hancock to evaluate Project Genesis and its new software applications. Hancock’s banking subsidiaries use the same core bank software system that the Bank currently uses.The Project Genesis pause has created additional operational risk,particularly if the merger with Hancockis not completed, because we would have to either re-start Project Genesis (and reassemble and rehire team members), remain in our current pre-Project Genesis technology environment, or investigate other alternatives. We may also be subject to disruptions of our operating systems arising from events that are wholly or partially beyond our control, which may include, for example, computer viruses or electrical or telecommunications outages or natural disasters.Such disruptions may give rise to losses in service to customers and loss or liability to us.In addition, there is a risk that our business continuity and data security systems prove to be inadequate.Any such failure could affect our operations and could materially adversely affect our results of operations by requiring us to expend significant resources to correct the defect, as well as by exposing us to litigation or losses not covered by insurance. The senior preferred stock issued to the Treasury impacts net income available to Whitney’s common shareholders and its earnings per share. On December 19, 2008, the Company issued senior preferred stock (Series A preferred stock) to the Treasury in an aggregate amount of $300 million, along with a warrant for 2,631,579 shares of common stock.As long as shares of the Company’s Series A preferred stock issued under the CPP are outstanding, no dividends may be paid on the Company’s common stock unless all dividends on the Series A preferred stock have been paid in full. Additionally, the Company is not permitted to pay cash dividends in excess of $.31 per share per quarter on its common stock for three years from the preferred stock issue date without the Treasury’s consent, unless Treasury no longer owns the preferred stock.The dividends declared on shares of the Company’s Series A preferred stock reduce the net income available to common shareholders and the Company’s earnings per common share.Additionally, warrants to purchase the Company’s common stock issued to the Treasury may be dilutive to the Company’s earnings per share. In the event Hancock does not redeem the Series A Preferred Stock at closing, the merger agreement with Hancock provides that each outstanding share of Series A Preferred Stock will be converted into the right to receive one share of Hancock preferred stock with substantially the same rights, powers and preferences as the Series A Preferred Stock.The Warrant will be converted into a warrant to purchase Hancock common stock, subject to appropriate adjustments to reflect the exchange ratio of .418. There can be no assurance when the SeriesA preferred stock can be redeemed and the Warrant can be repurchased. Subject to consultation with the Company’s banking regulators, Whitney intends to repurchase the SeriesA preferred stock and the Warrant issued to the Treasury when we believe the credit metrics in our loan portfolio have improved for the long-term and the overall economy has rebounded.However, there can be no assurance when the - 27 - SeriesA preferred stock and the Warrant can be repurchased, if at all.Until such time as the SeriesA preferred stock and the Warrant are repurchased, we will remain subject to the terms and conditions of those instruments, which, among other things, require Whitney to obtain regulatory approval to repurchase or redeem common stock or our other preferred stock or increase the dividends on the Company’s common stock over $.31 per share, except in limited circumstances.Further, Whitney’s continued participation in the CPP subjects us to increased regulatory and legislative oversight, including with respect to executive compensation.These current and any future oversight and legal requirements and implementing standards under the CPP may have unforeseen or unintended adverse effects on the financial services industry as a whole, and particularly on CPP participants such as Whitney. Holders of the Series A preferred stock have rights that are senior to those of Whitney’s common shareholders. The Series A preferred stock that the Company has issued to the Treasury is senior to its shares of common stock, and holders of the Series A preferred stock have certain rights and preferences that are senior to holders of the Company’s common stock.The restrictions on the Company’s ability to declare and pay dividends to common shareholders are discussed above. In addition, the Company and its subsidiaries may not purchase, redeem or otherwise acquire for consideration any shares of the Company’s common stock unless the Company has paid in full all accrued dividends on the Series A preferred stock for all prior dividend periods, other than in certain circumstances.Furthermore, the Series A preferred stock is entitled to a liquidation preference over shares of the Company’s common stock in the event of liquidation, dissolution or winding up. Holders of the Series A preferred stock may, under certain circumstances, have the right to elect two directors to Whitney’s board of directors. In the event that the Company fails to pay dividends on the Series A preferred stock for an aggregate of six quarterly dividend periods or more (whether or not consecutive), the authorized number of directors then constituting the Company’s board of directors will be increased by two.Holders of the Series A preferred stock, together with the holders of any outstanding parity stock with like voting rights, will be entitled to elect the two additional members of the board of directors at the next annual meeting (or at a special meeting called for this purpose) and at each subsequent annual meeting until all accrued and unpaid dividends for all past dividend periods have been paid in full. Holders of the Series A preferred stock have limited voting rights. Except in connection with the election of directors to the Company’s board of directors as discussed immediately above and as otherwise required by law, holders of the Series A preferred stock have limited voting rights. In addition to any other vote or consent of shareholders required by law or Whitney’s amended and restated charter, the vote or consent of holders owning at least 66 2/3% of the shares of Series A preferred stock outstanding is required for (1) any authorization or issuance of shares ranking senior to the Series A preferred stock; (2) any amendment to the rights of the Series A preferred stock that adversely affects the rights, preferences, privileges or voting power of the Series A preferred stock; or (3) consummation of any merger, share exchange or similar transaction unless the shares of Series A preferred stock remain outstanding or are converted into or exchanged for preference securities of the surviving entity other than the Company and have such rights, preferences, privileges and voting power as are not materially less favorable than those ofthe holders the Series A preferred stock. Whitney may issue additional common stock or other equity securities in the future which could dilute the ownership interest of existing shareholders. In order to maintain the Company’s or the Bank’s capital at desired or regulatorily-required levels or to replace existing capital such as the Series A preferred stock, the Company may be required to issue additional shares of common stock, or securities convertible into, exchangeable for or representing rights to acquire shares of common stock. The Company may sell these shares at prices below the current market price of shares, and the sale of these shares may significantly dilute shareholder ownership. The Company could also issue additional shares in connection with acquisitions of other financial institutions. - 28 - Whitney’s market area is susceptible to hurricanes and tropical storms, which may increase the Company’s exposure to credit risk, operational risk and liquidity risk. Most of Whitney’s market area lies within the coastal region of the five states bordering the Gulf of Mexico. This is a region that is susceptible to hurricanes and tropical storms.The two strong hurricanes that struck in 2005 had a major impact on the greater New Orleans area, southwest Louisiana and the Mississippi coast, with lesser impacts on coastal Alabama and the western panhandle of Florida.Within its broader market area, the greater New Orleans area is home to branches and relationship officers that service approximately 40% of the Bank’s total loans and 50% of total deposits at December 31, 2010.The 2005 storms caused widespread property damage, required temporary or permanent relocations of a large number of residents and business operations, and severely disrupted normal economic activity in the impacted areas.Although the Bank was able to operate successfully in the aftermath of these storms, management carefully studied its risk posture and has taken a number of steps to reduce the Bank’s exposure to future natural disasters and make its disaster recovery plans and operating arrangements more resilient.Details of the storms’ impact on Whitney, both operationally and with respect to credit risk and liquidity, has been chronicled in Item 7 of the Company’s annual reports on Form 10-K for 2007, 2006 and 2005. Whitney cannot predict the extent to which future storms may impact its exposure to credit risk, operational risk or liquidity risk. Risk Factors Related to Pending Merger with Hancock Whitney cannot be sure of the market value of the merger consideration that Whitney shareholders will receive as a result of the announced merger with Hancock. Upon completion of the merger, each share of Whitney common stock will be converted into merger consideration consisting of .418 of a share of Hancock common stock.The market value of the merger consideration will vary from the closing price of Hancock common stock on the date we announced the merger, on the date that the proxy statement/prospectus was mailed to Whitney shareholders, on the date of the special meeting of the Whitney shareholders and on the date we complete the merger and thereafter. Stock price changes may result from a variety of factors, including general market and economic conditions, changes in our respective businesses, operations and prospects, and regulatory considerations. Many of these factors are beyond our control. Any change in the market price of Hancock common stock prior to completion of the merger will affect the market value of the merger consideration that Whitney shareholders will receive upon completion of the merger, and there will be no adjustment to the merger consideration for changes in the market price of either shares of Hancock common stock or shares of Whitney common stock. We may fail to realize all of the anticipated benefits of the merger. The success of the merger will depend, in part, on the resulting institution’s ability to realize the anticipated benefits and cost savings from combining the businesses of Hancock and Whitney. However, to realize these anticipated benefits and cost savings, the businesses of Hancock and Whitney must be successfully combined. The anticipated benefits and cost savings of the merger may not be realized fully or at all or may take longer to realize than expected. Whitney has operated and, until the completion of the merger, will continue to operate, independently.It is possible that the integration process could result in the loss of key employees, the disruption of each company’s ongoing businesses or inconsistencies in standards, controls, procedures and policies that adversely affect our ability to maintain relationships with clients, customers, depositors and employees or to achieve the anticipated benefits of the merger.Each of Whitney’s executive officers, and most of Whitney’s senior management, has an employment contract that provides severance benefits in the event of a “qualified termination” in connection with a change in control. The integration process could result in “qualified terminations,” which could trigger severance payments that could result in significant expense and in the loss of experienced officers. Integration efforts between the two companies will also divert management attention and resources and could result in deposit attrition or other adverse operational results. These integration matters could have an adverse effect on Whitney during the pre-merger transition period and on the combined company following the merger. - 29 - The merger is subject to the receipt of consents and approvals from government entities that may impose conditions that could have an adverse effect on the combined company following the merger. Before the merger may be completed, various approvals or consents must be obtained from the Federal Reserve Board, the FDIC, and various domestic and foreign banking, securities, antitrust, and other regulatory authorities. These government entities may impose conditions on the completion of the merger or require changes to the terms of the merger.Such conditions or changes could have the effect of delaying completion of the merger or imposing additional costs on or limiting the revenues of the combined company following the merger, any of which might have an adverse effect on the combined company following the merger. If the merger is not completed, Whitney will have incurred substantial expenses without realizing the expected benefits of the merger. Whitney has incurred substantial expenses in connection with the negotiation and completion of the transactions contemplated by the merger agreement. If the merger is not completed, Whitney would have to recognize these expenses without realizing the expected benefits of the merger. The merger is subject to certain closing conditions that, if not satisfied or waived, will result in the merger not being completed, which may cause the market price of Whitney common stock to decline. The merger is subject to customary conditions to closing, including the receipt of required regulatory approvals and approvals of the Hancock and Whitney shareholders. If any condition to the merger is not satisfied or waived, to the extent permitted by law, the merger will not be completed. In addition, Hancock and Whitney may terminate the merger agreement under certain circumstances even if the merger is approved by Whitney and Hancock shareholders, including but not limited to if the merger has not been completed on or before September30, 2011 or if a tender or exchange offer for 20% or more of the outstanding shares of either party’s common stock is commenced and such party’s board of directors recommends that its shareholders tender their shares or otherwise fails to recommend that their shareholders reject such offering within a 10-business day period. If Hancock and Whitney do not complete the merger, the market price of Whitney common stock may decline to the extent that the current market prices of those shares reflect a market assumption that the merger will be completed. In addition, neither company would realize any of the expected benefits of having completed the merger. If the merger is not completed, additional risks could materialize, which could materially and adversely affect the business, financial results, financial condition and stock price of Whitney. The market price of Hancock common stock after the merger may be affected by factors different from those currently affecting the shares of Whitney or Hancock. The businesses of Hancock and Whitney differ in important respects and, accordingly, the results of operations of the combined company and the market price of the combined company’s shares of common stock may be affected by factors different from those currently affecting the independent results of operations of Hancock and Whitney. The merger agreement limits Whitney’s ability to pursue an alternative acquisition proposal and requires Whitney to pay a termination fee of $50million under limited circumstances relating to alternative acquisition proposals. The merger agreement prohibits Hancock and Whitney from soliciting, initiating, endorsing or knowingly encouraging or facilitating certain alternative acquisition proposals with any third party, subject to exceptions set forth in the merger agreement. The merger agreement also provides for the payment by Hancock or Whitney of a termination fee in the amount of $50million in the event that the other party terminates the merger agreement for certain reasons.These provisions might discourage a potential competing acquiror that might have an interest in acquiring all or a significant part of Whitney from considering or proposing such an acquisition. - 30 - Whitney has not obtained an updated fairness opinion from J.P. Morgan reflecting changes in circumstances that may have occurred since the signing of the merger agreement. Whitney has not obtained an updated opinion from J.P. Morgan, which is Whitney’s financial advisor, regarding the fairness, from a financial point of view, of the consideration to be paid in connection with the merger. Changes in the operations and prospects of Hancock or Whitney, general market and economic conditions and other factors that may be beyond the control of Hancock and Whitney, and on which the fairness opinion was based, may have altered the value of Hancock or Whitney or the prices of shares of Hancock common stock and shares of Whitney common stock, or may alter such values and prices by the time the merger is completed. Certain of Whitney’s directors and executive officers have interests in the merger that may differ from the interests of Whitney’s shareholders including, if the merger is completed, the receipt of financial and other benefits. Whitney’s executive officers and directors have interests in the merger that are in addition to, and may be different from, the interests of Whitney shareholders generally. These interests include acceleration of vesting and payouts of their Whitney equity compensation awards, the right to potentially receive cash severance payments and other benefits under executive change in control agreements and accelerated payouts of deferred compensation balances. The shares of Hancock common stock to be received by Whitney shareholders as a result of the merger will have different rights from the shares of Whitney common stock. Upon completion of the merger, Whitney shareholders will become Hancock shareholders and their rights as shareholders will be governed by the Hancock articles of incorporation and the Hancock bylaws. The rights associated with Whitney common stock are different from the rights associated with Hancock common stock. - 31 - Item 1B: UNRESOLVED STAFF COMMENTS None. Item 2:PROPERTIES The Company does not directly own any real estate, but it does own real estate indirectly through its subsidiaries.The Company’s executive offices are located in downtown New Orleans in the main office facility owned by the Bank.The Bank also maintains operations centers in the greater New Orleans area and in Prattville, Alabama.The Bank makes portions of its main office facility and certain other facilities available for lease to third parties, although such incidental leasing activity is not material to Whitney’s overall operations.The Bank maintained approximately 160 banking facilities in five states at December 31, 2010.The Bank owns approximately 80% of these facilities, and the remaining banking facilities are subject to leases, each of which management considers to be reasonable and appropriate for its location.Management ensures that all properties, whether owned or leased, are maintained in suitable condition.Management also evaluates its banking facilities on an ongoing basis to identify possible under-utilization and to determine the need for functional improvements, relocations or possible sales. The Bank and subsidiaries of the Bank hold a variety of property interests acquired through the years in settlement of loans.Note14 to the consolidated financial statements included in Item 8 of this annual report on Form 10-K provides further information regarding such property interests and is incorporated here by reference. Item 3:LEGAL PROCEEDINGS On January 7, 2011, a purported shareholder of Whitney filed a lawsuit in the Civil District Court for the Parish of Orleans of the State of Louisiana captioned De LaPouyade v. Whitney Holding Corporation, et al., No. 11-189, naming Whitney and members of Whitney’s board of directors as defendants.This lawsuit is purportedly brought on behalf of a putative class of Whitney’s common shareholders and seeks a declaration that it is properly maintainable as a class action.The lawsuit alleges that Whitney’s directors breached their fiduciary duties and/or violated Louisiana state law and that Whitney aided and abetted those alleged breaches of fiduciary duty by, among other things, (a) agreeing to consideration that undervalues Whitney, (b) agreeing to deal protection devices that preclude a fair sales process, (c) engaging in self-dealing, and (d) failing to protect against conflicts of interest. Among other relief, the plaintiff seeks to enjoin the merger. On February 17, 2011, a complaint in intervention was filed by the Louisiana Municipal Police Employees Retirement System (“MPERS”) in the De LaPouyade case.The MPERS complaint is substantially identical to and seeks to join in the De LaPouyade complaint. On February 7, 2011, another putative shareholder class action lawsuit, Realistic Partners v. Whitney Holding Corporation, et al., Case No. 2:11-cv-00256, was filed in the United States District Court for the Eastern District of Louisiana against Whitney, members of Whitney’s board of directors, and Hancock asserting violations of Section 14(a) of the Securities Exchange Act of 1934, breach of fiduciary duty under Louisiana state law, and aiding and abetting breach of fiduciary duty by, among other things, (a) making material misstatements or omissions in the proxy statement, (b) agreeing to consideration that undervalues Whitney, (c) agreeing to deal protection devices that preclude a fair sales process, (d) engaging in self-dealing, and (e) failing to protect against conflicts of interest. Among other relief, the plaintiff seeks to enjoin the merger. On February 24, 2011, the plaintiff moved for class certification. Whitney believes the claims asserted are without merit and intends to vigorously defend against these lawsuits. Item 4:RESERVED - 32 - PART II Item 5:MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock trades on The Nasdaq Global Select Market under the ticker symbol “WTNY.”The Summary of Quarterly Financial Information appearing in Item 8 of this annual report on Form 10-K shows the high and low sales prices of the Company’s stock for each calendar quarter of 2010 and 2009, as reported on The Nasdaq Global Select Market, and is incorporated here by reference. The approximate number of common shareholders of record of the Company, as of February25, 2011was as follows: Title of ClassShareholders of Record Common Stock, no par value 5,297 Dividends declared by the Company are listed in the Summary of Quarterly Financial Information appearing in Item 8 of this annual report on Form 10-K, which is incorporated here by reference.Holders of Whitney’s common stock are subject to the prior dividend rights of any holders of Whitney preferred stock then outstanding.For a description of certain restrictions on the payment of dividends see the section entitled “Supervision and Regulation” that appears in Item 1 of this annual report on Form 10-K, the section entitled “Shareholders’ Equity and Capital Adequacy” located in Item 7, and Note 17 to the consolidated financial statements located in Item 8. No repurchase plans were in effect during the fourth quarter of 2010.Under the CPP, prior to the earlier of (i) December 19, 2011 or (ii) the date on which the Series A Preferred Stock is redeemed in whole or theTreasury has transferred all of the Series A Preferred Stock to unaffiliated third parties, the consent of the Treasury is required to repurchase any shares of common stock, except in connection with benefit plans in the ordinary course of business and certain other limited exceptions. There have been no recent sales of unregistered securities. - 33 - STOCK PERFORMANCE GRAPH The following performance graph and related information shall not be deemed “soliciting material” or to be “filed” with the SEC, nor shall such information be incorporated by reference into any future filings under the Securities Act of 1933 or the Securities Exchange Act of 1934, each as amended, except to the extent the Company specifically incorporates it by reference into such filing. The performance graph compares the cumulative five-year shareholder return on the Company’s common stock, assuming an investment of $100 on December 31, 2005 and the reinvestment of dividends thereafter, to that of the common stocks of United States companies reported in the Nasdaq Total Return Index and the common stocks of the KBW Regional Banks Total Return Index.The KBW Regional Banks Total Return Index is a proprietary stock index of Keefe, Bruyette & Woods, Inc., that tracks the returns of 50 regional banking companies throughout the United States. - 34 - Item 6:SELECTED FINANCIAL DATA WHITNEY HOLDING CORPORATION AND SUBSIDIARIES Years Ended December 31 (dollars in thousands, except per share data) YEAR-END BALANCE SHEET DATA Total assets $ Earning assets Loans Investment securities Noninterest-bearing deposits Total deposits Shareholders' equity AVERAGE BALANCE SHEET DATA Total assets $ Earning assets Loans Investment securities Noninterest-bearing deposits Total deposits Shareholders' equity INCOME STATEMENT DATA Interest income $ Interest expense Net interest income Net interest income (TE) Provision for credit losses Noninterest income Net securities gain (loss) in noninterest income - 67 (1 ) - Noninterest expense Net income (loss) ) ) Net income (loss) to common shareholders ) ) KEY RATIOS Return on average assets ) % ) % .53 % 1.44 % 1.41 % Return on average common shareholders' equity ) ) Net interest margin Average loans to average deposits Efficiency ratio Expense to average assets Allowance for loan losses to loans Net charge-offs to average loans Nonperforming assets to loans (including nonaccrual loans held for sale) plus foreclosed assets and surplus property Average shareholders' equity to average assets Tangible common equity to tangible assets Leverage ratio COMMON SHARE DATA Earnings (loss) per share Basic $ ) $ ) $ $ $ Diluted ) ) Cash dividends per share $ Book value per share $ Tangible book value per share $ Trading data High price $ Low price End-of-period closing price Tax-equivalent (TE) amounts are calculated using a marginal federal income tax rate of 35%. The efficiency ratio is noninterest expense divided by total net interest (TE) and noninterest income (excluding securities transactions). The tangible common equity to tangible assets ratio is total shareholders' equity less preferred stock and intangible assets divided by total assets less intangible assets. - 35 - Item 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The purpose of this discussion and analysis is to aid in understanding significant changes in the financial condition of Whitney Holding Corporation and its subsidiaries (the Company or Whitney) and on their results of operations during 2010, 2009 and 2008.Nearly all of the Company’s operations are contained in its banking subsidiary, Whitney National Bank (the Bank).This discussion and analysis is intended to highlight and supplement information presented elsewhere in this annual report on Form 10-K, particularly the consolidated financial statements and related notes appearing in Item 8. OVERVIEW Whitney reported a net loss to common shareholders of $158 million for the year ended December 31, 2010, or $1.64 per diluted share, compared with a net loss to common shareholders of $78.4 million for 2009, or $1.08 per diluted share. The following sections provide an overview of the major factors impacting the Company's financial performance in 2010 as well as information on certain important recent events. Proposed Merger with Hancock Holding Company On December 22, 2010, Whitney and Hancock Holding Company (Hancock) announced a strategic business combination in which Whitney will merge with and into Hancock.The combined company, which will retain the Hancock name but utilize the Whitney name throughout Louisiana and Texas, will have approximately $20 billion in assets and will operate 305 branches across the Gulf South and one foreign branch office on Grand Cayman in the British West Indies.If the merger is completed, holders of Whitney common stock will receive .418 of a share of Hancock common stock in exchange for each share of Whitney common stock held immediately prior to the merger, subject to the payment of cash in lieu of fractional shares.Whitney will hold a special meeting of Whitney shareholders where holders of Whitney common stock will be asked to vote to adopt and approve the merger agreement and certain other matters.Adoption and approval of the merger agreement requires the affirmative vote of at least two-thirds of the voting power present at the meeting, assuming a quorum is present.Consummation of the merger is contingent upon regulatory and both Whitney and Hancock shareholder approval and other closing conditions. Loans and Earning Assets Total loans at the end of 2010 were down $1.2 billion, or 14%, from December 31, 2009, with reductions in all of the Bank’s geographic regions and most portfolio segments.Total earning assets at December 31, 2010 were down approximately 2%, or $212 million, from the end of 2009.The decline in total loans included charge-offs of $339 million and foreclosures of approximately $107 million.As discussed below, in the fourth quarter of 2010, the Bank also reclassified $303 million of problem loans as held for sale.As was anticipated and previously disclosed, economic conditions have restrained loan demand throughout 2009 and 2010. Whitney continues to seek and has funded new credit relationships and is renewing existing ones, but the level of overall demand has been insufficient to cover repayments and maturities along with charge-offs, foreclosures and other problem loan resolutions.Management believes this situation will continue in the near term until a solid economic recovery takes hold. In the fourth quarter of 2010, Whitney announced its intention to accelerate the disposition of nonperforming loans primarily through bulk sale transactions.The Bank reclassified approximately $303 million of problem loans as held for sale and recognized charge-offs of $139 million to record these loans at the lower of their cost or fair value.Over half of the loans reclassified were real-estate related credits from Whitney’s Florida markets where the Bank has experienced its most significant credit losses in recent years.The reclassification had a direct impact of approximately $112 million on the Company’s provision for loan losses for the fourth quarter of 2010 reflecting the cost associated with aggressively dealing with problem credits through bulk sale transactions versus individual problem credit resolutions.The carrying value of these loans at December 31, 2010 was $158 million.In January 2011, the Company closed one bulk sale of $83 million in carrying value of nonperforming loans held for sale and continues to pursue and evaluate offers.Following this reclassification and after all sales are completed, management expects to see significant declines in the Company’s nonperforming assets and classified loans as well a material reductions in future provisions for loan losses and problem asset collection expenses. - 36 - Deposits and Funding Total deposits at December 31, 2010 increased approximately 3%, or $254 million, from December 31, 2009.During 2010, the Bank continued to enhance its deposit product offerings for both commercial and personal customers and executed several successful marketing campaigns.Noninterest-bearing demand deposits grew 7%, or $222 million, from year-end 2009, and comprised 37% of total deposits at December 31, 2010, while average demand deposits were up 4%, or $139 million, between 2009 and 2010.Lower-cost interest-bearing deposits grew 4%, or $163 million, over the same period.Higher-cost time deposits at December 31, 2010 were down 7%, or $132 million, compared to year-end 2009.The sustained period of low market interest rates has tended to reduce the attractiveness of time deposits compared to alternative deposit products and investments. The balance of short-term borrowings at December 31, 2010, was down 26%, or $191 million, from year-end 2009, reflecting mainly restrained loan demand and the overall reduced level of earning assets. Net Interest Income Whitney’s net interest income (TE) for 2010 decreased $23.4 million, or 5%, from 2009.Average earning assets declined 4% between these periods, while the net interest margin (TE) contracted 4 basis points to 4.08%.Asset yields decreased 24 basis points in 2010 mainly from the reduced level of loans in the earning asset mix and the lower yields available on the reinvestment of repayments and maturities from the securities portfolio.The cost of funds decreased 20 basis points from 2009 mainly from the impact of the sustained low rate environment on deposit rates and a favorable shift in the funding mix.The lost interest on nonaccrual loans reduced the net interest margin by approximately 20 basis points in both 2010 and 2009. Provision for Credit Losses and Credit Quality The provision for credit losses totaled $315 million in 2010, which represented an increase of $56 million from 2009.The allowance for loan losses increased to 3.00% of total loans held for investment at December 31, 2010, from 2.66% at December 31, 2009.The overall provision for credit losses and the allowance for loan losses at December 31, 2010 were driven by several factors.As noted earlier, the reclassification of loans as held for sale in the fourth quarter of 2010 had an impact of approximately $112 million on the 2010 provision.Historical loss factors have increased with the elevated level of charge-offs in 2010 and 2009 that were related mainly to the significant decline in real estate values in Florida and certain other markets.The level of classified loans also remains elevated, although the current portfolio of classified loans reflects more the normal stress on C&I and other credits associated with a slow recovery from a prolonged period of economic weakness rather than the impact of the severe real estate issues that persist in Florida and certain other areas of Whitney’s markets.Information considered in assessing qualitative loss factors began to show some positive trends in 2010 related mainly to the economy, although management on the whole maintained a cautious outlook in light of uncertainties remaining in the broader and local economies and the Bank’s continued efforts to ensure appropriate internal credit risk identification processes. Noninterest Income Noninterest income in 2010 increased 2%, or $1.9 million, over 2009, excluding a $1.3 million gain on the settlement of hurricane-related insurance claims in 2010 and income associated with foreclosed assets and surplus property in each period.Deposit service charge income decreased by 10%, or $3.8 million, compared to 2009, including a $2.0 million reduction in overdraft and return item fees that was driven largely by new consumer protection regulations implemented in the second half of 2010.Bank card fees grew 16%, or $3.2 million, in 2010, as higher transaction volume was supported by successful marketing campaigns and some improvement in consumer sentiment and economic fundamentals.Bank card fees are expected to come under pressure in 2011 if new restrictions on electronic debit transaction interchange fees proposed by the Federal Reserve become effective. Noninterest income in 2010 also benefited from the introduction of certain new customer services, and a number of other recurring sources of fee income showed improvement in 2010 reflecting increased activity and some improved pricing. - 37 - Noninterest Expense Noninterest expense increased 11%, or $46.9 million, in 2010.The Company recognized $4.1 million of expenses in 2010 associated with the recently announced merger agreement with Hancock.Loan collection costs, including legal services, and foreclosed asset expenses and provisions for valuation losses totaled approximately $49 million for 2010, up approximately $21 million from 2009.Management anticipates material reductions in future problem asset resolution expenses as the Bank disposes of problem loans recently reclassified as held for sale.Noninterest expense for 2010 also included $4.5 million for estimated losses on repurchase obligations associated with certain mortgage loans that had been originated and sold by an acquired entity before the acquisition date.Whitney’s personnel expense was essentially unchanged.Employee compensation grew a moderate 3%, mainly reflecting normal salary adjustments and a stable full-time equivalent staff level.The cost of employee benefits declined 10% in 2010, driven mainly by a reduction in the cost of pension benefits.Equipment and data processing expense increased $3.3 million compared to 2009, related mainly to the ongoing major technology upgrade project. The cost of nonlegal professional services increased $11 million in 2010, including $10 million for services associated with compliance and other regulatory matters and Whitney’s technology upgrade project. Dodd-Frank Wall Street Reform and Consumer Protection Act On July 21, 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act) was signed into law.This legislation represents a significant overhaul of many aspects of the regulation of the financial services industry.The Dodd-Frank Act addresses a number of issues including capital requirements, compliance and risk-management, debit card overdraft fees, healthcare, incentive compensation, expanded disclosures and corporate governance.The Dodd-Frank Act also establishes a new, independent Consumer Financial Protection Bureau which will have broad rulemaking, supervisory and enforcement authority over consumer financial products, including deposit products, residential mortgages, home-equity loans and credit cards. The Dodd-Frank Act directs applicable regulatory authorities to promulgate a large number of regulations implementing its provisions, and its effect on Whitney and on the financial services industry as a whole will be clarified as those regulations are issued.The section entitled “Recent Regulatory Developments” in the discussion of “Supervision and Regulation” located in Item 1 of this annual report on Form 10-K includes more detailed information on the provisions of the Dodd-Frank Act. Common Stock Offering During the fourth quarter of 2009, Whitney announced and completed an underwritten public offering of the Company’s common stock.The underwriters purchased 28.75 million shares at a public offering price of $8.00 per share.The net proceeds to the Company after deducting offering expenses and underwriting discounts and commissions were $218 million. Acquisitions On November 7, 2008, Whitney completed its acquisition of Parish National Corporation (Parish), the parent of Parish National Bank.Parish National Bank operated 16 banking centers, primarily on the north shore of Lake Pontchartrain and other parts of the metropolitan New Orleans area, and had $771 million in total assets, including a loan portfolio of $606 million, and $636 million in deposits at the acquisition date.Whitney’s financial statements include the results from these acquired operations since the acquisition date. - 38 - CRITICAL ACCOUNTING POLICIES AND SIGNIFICANT ESTIMATES Whitney prepares its financial statements in accordance with accounting principles generally accepted in the United States of America.A discussion of certain accounting principles and methods of applying those principles that are particularly important to this process is included in Note 2 to the consolidated financial statements located in Item 8 of this annual report on Form 10-K.The Company is required to make estimates, judgments and assumptions in applying these principles to determine the amounts and other disclosures that are presented in the financial statements and discussed in this section. Allowance for Credit Losses Whitney believes that the determination of its estimate of the allowance for credit losses involves a higher degree of judgment and complexity than its application of other significant accounting policies.Factors considered in this determination and management’s process are discussed in Notes 2 and 8 in Item 8 and in the section entitled “Loans, Credit Risk Management and Allowance and Reserve for Credit Losses” in the following discussion of “Financial Condition.”Although management believes it has identified appropriate factors for review and designed and implemented adequate procedures to support the estimation process, the allowance remains an estimate about the effect of matters that are inherently uncertain.Over time, changes in national and local economic conditions or the actual or perceived financial condition of Whitney’s credit customers or other factors can materially impact the allowance estimate, potentially subjecting the Company to significant earnings volatility. Goodwill Impairment Test Goodwill is assessed for impairment both annually and when events or circumstances occur that make it more likely than not that impairment has occurred.The impairment test compares the estimated fair value of a reporting unit with its net book value.Whitney has assigned all goodwill to one reporting unit that represents the overall banking operations.The fair value of the reporting unit is based on valuation techniques that market participants would use in an acquisition of the whole unit, such as estimated discounted cash flows, the quoted market price of Whitney’s stock including an estimated control premium, and observable average price-to-earnings and price-to-book multiples of our competitors.If the unit’s fair value is less than its carrying value, an estimate of the implied fair value of the goodwill is compared to the goodwill’s carrying value.Given the volatility in market prices due in part to significant uncertainty about the financial services industry as a whole and limited activity of healthy bank acquisitions, management has placed greater reliance on the discounted cash flow analysis for the annual test.This analysis requires significant assumptions about the economic environment, expected net interest margins, growth rates and the rate at which cash flows are discounted. No impairment was indicated when the annual test was performed on September 30, 2010.Management has been updating the impairment test for goodwill quarterly throughout 2009 and 2010.No indication of goodwill impairment was identified in these interim tests.For the most recent impairment test as of December 31, 2010, the discounted cash flow analysis resulted in a fair value estimate approximately 14% higher than book value.Additional support for the fair value of the reporting unit was provided by the price indicated in the pending merger with Hancock. Deferred Tax Asset Valuation Deferred tax assets are subject to an evaluation of whether it is more likely than not that they will be realized.In making such judgments, significant weight is given to evidence that can be objectively verified.As of December 31, 2010, Whitney had incurred a three-year cumulative taxable loss and had net operating loss and tax credit carry forwards. This is considered significant negative evidence when assessing the realizability of a deferred tax asset.Although realization is not assured, management believes the recorded deferred tax assets are fully recoverable based on the Company’s strong historical taxable income and current forecasts for taxable income for the periods through which losses may be carried forward that are sufficient to realize the net deferred tax asset.The Company last reported a taxable loss approximately twenty years ago and generated $1.4 billion in taxable income over the ten-year period ending with 2008.The Company’s primary source of revenue is net interest income, and the Company has a long history of successfully managing its earning assets and funding sources to produce a steady stream of revenue from this source.Credit losses are the primary driver of the recent taxable losses, due largely to - 39 - real estate-related credit losses in severely depressed markets in Florida and Alabama.These credits have been charged down significantly and are being aggressively resolved through note sales and foreclosures.Management believes the Company’s return to profitability will be accelerated with the bulk sale that closed in January 2011 and the resolution of the remaining nonperforming loans held for sale.While credits in other markets are experiencing stress due to the general economic environment, management does not believe the losses related to those credits will be near the magnitude of those experienced in Florida and Alabama.The amount of future taxable income required to support the deferred tax asset in the carry forward period, which is currently 20 years, is approximately $515 million.If operating losses continue in future periods, the deferred tax asset will increase.If Whitney is unable to generate, or is unable to demonstrate that it can generate, sufficient taxable income in the near future, then the Company may not be able to conclude it is more likely than not that the benefits of the deferred tax assets will be fully realized and may be required to recognize a valuation allowance against its deferred tax assets with a corresponding increase to income tax expense. Whitney’s ability to utilize its deferred tax assets to offset future taxable income may be significantly limited if Whitney experiences an “ownership change,” as defined in Section 382 of the Internal Revenue Code of 1986, as amended (the Code).In general, an ownership change will occur if there is a cumulative change in Whitney’s ownership by “5% shareholders” (as defined in the Code) that exceeds 50 percentage points over a rolling three-year period. Accounting for Retirement Benefits Management makes a variety of assumptions in applying principles that govern the accounting for benefits under the Company’s defined benefit pension plans and other postretirement benefit plans.These assumptions are essential to the actuarial valuation that determines the amounts Whitney recognizes and certain disclosures it makes in the consolidated financial statements related to the operation of these plans (see Note 15 in Item 8).Two of the more significant assumptions concern the expected long-term rate of return on plan assets and the rate needed to discount projected benefits to their present value.Changes in these assumptions impact the cost of retirement benefits recognized in net income and comprehensive income.Certain assumptions are closely tied to current conditions and are generally revised at each measurement date.For example, the discount rate is reset annually with reference to market yields on high quality fixed-income investments.Other assumptions, such as the rate of return on assets, are determined, in part, with reference to historical and expected conditions over time and are not as susceptible to frequent revision.Holding other factors constant, the cost of retirement benefits will move opposite to changes in either the discount rate or the rate of return on assets. FINANCIAL CONDITION LOANS, CREDIT RISK MANAGEMENT AND ALLOWANCE AND RESERVE FOR CREDIT LOSSES Loan Portfolio Developments Total loans at the end of 2010 were down $1.2 billion, or 14%, from December 31, 2009, with reduction in all of the Bank’s geographic regions and most portfolio segments.Included in this decline were charge-offs of $339 million and foreclosures of approximately $107 million.As noted earlier, in the fourth quarter of 2010, the Bank also reclassified $303 million of problem loans as held for sale primarily in contemplation of bulk sales of these loans.As was anticipated and previously disclosed, economic conditions have restrained loan demand throughout 2009 and 2010.Whitney continues to seek and has funded new credit relationships and is renewing existing ones, but the level of overall demand has been insufficient to cover repayments and maturities along with charge-offs, foreclosures and other problem loan resolutions.In light of the slow pace of recovery from the recent deep recession, management believes there will be little, if any, improvement in this situation until the economy begins a solid recovery. - 40 - Table 1 shows loan balances by type of loan at December 31, 2010 and at the end of the previous four years.Table 2 distributes the loan portfolio as of December 31, 2010 by the geographic region from which the loans are serviced.The following discussion provides an overview of the composition of the different portfolio sectors and the customers served in each, as well as recent changes. TABLE 1.LOANS OUTSTANDING BY TYPE December 31, (in thousands) Commercial & industrial $ Owner-occupied real estate Total commercial & industrial Construction, land & land development Other commercial real estate Total commercial real estate Residential mortgage Consumer Total loans $ The portfolio of C&I loans, including real estate loans secured by properties used in the borrower’s business, decreased $362 million, or 9%, between year-end 2009 and 2010.C&I loans outstanding to oil and gas (O&G) industry customers declined approximately $182 million during 2010, including the full repayment of approximately $65 million of criticized relationships during the first quarter of the year.C&I charge-offs totaled $83 million for 2010.In addition to the O&G industry, the C&I portfolio is diversified over a range of industries, including wholesale and retail trade in various durable and nondurable products and the manufacture of such products, marine transportation and maritime construction, hospitality, financial services and professional services. The O&G portfolio represented approximately 10%, or $712 million, of total loans at December 31, 2010, down from 11% at year-end 2009.Management monitors both industry fundamentals and portfolio performance and credit quality on a formal ongoing basis and establishes and adjusts internal exposure guidelines as a percent of capital both for the industry as a whole and for individual sectors within the industry.The majority of Whitney’s customer base in this industry provides transportation and other services and products to support exploration and production activities.The Bank seeks service and supply customers who are quality operators that can manage through volatile commodity price cycles.Loans outstanding to the exploration and production sector comprised approximately 32% of the O&G portfolio at December 31, 2010, with the portfolio fairly evenly divided between natural gas and crude oil production based on measures of collateral support.Whitney management and bankers continue to review O&G credits and talk to both customers and industry experts to assess the current and potential impact on the Bank’s O&G customer base from the regulatory and legislative responses to the 2010 oil spill in the Gulf of Mexico. Outstanding balances under participations in larger shared-credit loan commitments totaled $509 million at the end of 2010, compared to $680 million outstanding at December 31, 2009.The total at December 31, 2010 included approximately $159 million related to the O&G industry, compared to $247 million at year-end 2009.Substantially all of the shared credits are with customers operating in Whitney’s market area. - 41 - TABLE 2.GEOGRAPHIC DISTRIBUTION OF LOAN PORTFOLIO AT DECEMBER 31, 2010 Alabama/ Percent (dollars in millions) Louisiana Texas Florida Mississippi Total of total Commercial & industrial $ 38 % Owner-occupied real estate 89 14 Total commercial & industrial 52 Construction, land & land development 13 Other commercial real estate 16 Total commercial real estate 29 Residential mortgage 13 Consumer 25 65 42 6 Total $ % Percent of total 61
